Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT

This CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT (the “Agreement”) is made
and entered into effective as of the date signed by the last Party to sign below
(the “Effective Date”) by and between Idera Pharmaceuticals Inc., having a place
of business at 505 Eagleview Boulevard, Suite 212, Exton, PA 19341 (the
“Recipient”) and Bristol-Myers Squibb Company, having a place of business at 345
Park Avenue, New York, NY  10154 (“BMS”).  The Recipient and BMS are sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties.”

PRELIMINARY STATEMENTS

A.          The Recipient desires to conduct, and BMS desires to supply the BMS
Study Drug (as defined below) for the conduct of, a Combined Therapy Clinical
Trial (as defined below) in accordance with the Protocol (as defined below)
therefor and in accordance with the terms of this Agreement.

B.          The Parties desire to agree on various terms and conditions to
govern the Parties’ obligations in connection with the performance of the
Combined Therapy Clinical Trial.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.

“Adverse Event,” (“AE”) “Serious Adverse Event” (“SAE”) and “Serious Adverse
Drug Reaction” (“SADR”) shall have the meanings provided to such terms in the
International Conference on Harmonization (“ICH”) guideline for industry on
Clinical Safety Data Management (E2A, Definitions and Standards for Expedited
Reporting).

“Affiliate” means, with respect to a particular Party, an entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with such Party.  As used in this definition, the
term “controls” (with correlative meanings for the terms “controlled by” or
“under common control with”) means (a) that an entity owns, directly or
indirectly, more than fifty percent (50%) of the voting stock of another entity,
or (b) that an entity, person or group otherwise has the actual ability to
control and direct the management of the entity, whether by contract or
otherwise.

“Agreement” shall have the meaning set forth in the preamble to this Agreement,
and includes the Appendices attached hereto, the Supply and Quality
Documentation and any and all amendments of any of the foregoing hereafter
signed by the Parties with reference to this Agreement and made part hereof.

“Applicable Law” means all applicable laws, rules and regulations (whether
federal, state or local) that may be in effect from time to time, including
current Good Clinical Practices (GCP), Good Laboratory Practices (GLP) and Good
Manufacturing Practices (GMP).







--------------------------------------------------------------------------------

 



“Arbitration Matter” means any disputed matter that relates to or arises out of
the validity, interpretation or construction of, or the compliance with or
breach of, this Agreement; provided that such disputed matter has been
considered, but not resolved, by the Executive Officers as set forth in Section
13.3.  For clarity, no Publication Dispute, or any matter requiring mutual
agreement of both Parties shall be an Arbitration Matter.

“BMS Class Drug” means (i) the BMS Study Drug and (ii) any other antibodies that
are designed to selectively bind to cytotoxic T-lymphocyte-associated antigen
(“CTLA-4”).

“BMS Indemnitees” shall have the meaning set forth in Section 11.2.

“BMS Independent Patent Rights” means any Patent Rights Controlled by BMS (or
its Affiliates) (a) as of the Effective Date or (b) during the Term the subject
matter of which was conceived or first reduced to practice through activities
other than those performed pursuant to this Agreement, in each case of (a) or
(b) that Cover the use (whether alone or in combination with other agents),
manufacture, formulation or composition of matter of the BMS Study Drug.

“BMS Regulatory Documentation” means any Regulatory Documentation pertaining to
the BMS Study Drug that exists as of the Effective Date or that is created
during the Term through efforts outside this Agreement.

“BMS Study Data” shall have the meaning set forth in Section 8.1.

“BMS Study Drug” means BMS’s proprietary monoclonal antibody product known as
Yervoy®  (ipilimumab).

“BMS Study Invention” means any Invention that pertains solely to (a) the
composition of matter of any BMS Class Drug (and not any Recipient Class Drug),
(b) method of manufacture or formulation of any BMS Class Drug (and not any
Recipient Class Drug) as a Single Agent Compound, and/or (c) a method of use of
any BMS Class Drug (and not any Recipient Class Drug) as a monotherapy or as
used with other agents, antibodies or compounds (other than an Invention
pertaining, whether generically or specifically, to the composition of matter,
method of manufacture or formulation, or a method of use of both a BMS Class
Drug and a Recipient Class Drug).

“BMS Study Patent Rights” means any Patent Rights that Cover any BMS Study
Invention (and not a Recipient Study Invention or Combined Therapy Invention),
excluding BMS Independent Patent Rights and BMS Technology.  For avoidance of
doubt, any Patent Rights that cover both (a) a BMS Study Invention and (b) any
other type of Invention is included within the Combined Therapy Patent Rights.

“BMS Technology” means all Technology Controlled by BMS (or its Affiliates) as
of the Effective Date or during the Term created through efforts outside of this
Agreement related to the BMS Study Drug or the Combined Therapy and necessary
for the conduct of the Combined Therapy Clinical Trial. For clarity, BMS
Technology does not include (a) Inventions, (b) Study Data, or (c) Combined
Therapy Clinical Trial Regulatory Documentation.

“Breaching Party” shall have the meaning set forth in Section 12.2(a).

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in New York, NY are authorized or obligated by
Applicable Law to close.

“Clinical Hold” means that (a) the FDA has issued an order to a Party pursuant
to 21 CFR §312.42 to delay a proposed clinical investigation or to suspend an
ongoing clinical investigation of the Combined





Page 2 of 40

--------------------------------------------------------------------------------

 



Therapy or such Party’s Single Agent Compound in the United States or (b) a
Regulatory Authority other than the FDA has issued an equivalent order to that
set forth in (a) in any other country or group of countries.

“Combined Therapy” means a therapy using the Recipient Study Drug and the BMS
Study Drug together concomitantly or sequentially, whether with or without
another agent.

“Combined Therapy Clinical Trial” means the human clinical trial using the
Recipient Study Drug and the BMS Study Drug, which will be conducted under the
Recipient’s protocol (said, protocol, as it may be amended from time to time in
accordance with this Agreement, the “Protocol”) and is incorporated herein by
reference. The draft Protocol as of the Effective Date is attached as Appendix A
hereto.

“Combined Therapy IND” shall have the meaning set forth in Section 2.1(b).

“Combined Therapy Invention” means any Invention that is not a Recipient Study
Invention or a BMS Study Invention.

“Combined Therapy Patent Right(s)” means any Patent Rights that Cover any
Combined Therapy Invention or Combined Therapy Study Data, excluding BMS
Independent Patent Rights and Recipient Independent Patent Rights.

“Combined Therapy Clinical Trial Regulatory Documentation” means any Regulatory
Documentation to be submitted for the conduct of the Combined Therapy Clinical
Trial, but excluding (a) any Recipient Regulatory Documentation and (b) any BMS
Regulatory Documentation.

“Combined Therapy Study Data” shall have the meaning set forth in Section 8.2.

“Commercially Reasonable Efforts” means, with respect to a Party, the level of
effort and resources normally devoted by such Party to conduct a clinical trial
for a biopharmaceutical product or compound that is owned by it or to which it
has rights, which is of similar market potential, profit potential or strategic
value and at a similar stage in its development or product life based on
conditions then prevailing.

“Confidential Information” shall have the meaning set forth in Section 9.1(a).

“Control” or “Controlled” means, with respect to particular information or
intellectual property, that the applicable Party owns or has a license to such
information or intellectual property and has the ability to grant a right,
license or sublicense to the other Party as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

“Cover” means, with respect to a Patent Right, that, but for rights granted to a
Person under such Patent Right, the practice by such Person of an invention
described in such Patent Right would infringe a claim included in such Patent
Right, or in the case of a Patent Right that is a patent application, would
infringe a claim in such patent application if it were to issue as a
patent.  “Covered” or “Covering” shall have correlative meanings.

“CRO” means any Third Party contract research organization used to conduct the
Combined Therapy Clinical Trial, including laboratories and Third Parties used
to maintain the safety database from the Combined Therapy Clinical Trial, but,
for clarity, excluding clinical trial sites and any Third Parties who are
individuals.

“Cure Period” shall have the meaning set forth in Section 12.2(a).

“[**]” means [**].





Page 3 of 40

--------------------------------------------------------------------------------

 



“[**]” means [**].

“Date of First Receipt” means, with respect to a Party, the date on which any
employee of such Party, its Affiliates or its Third Party subcontractors first
becomes aware of safety-related information.

“Designated Clinical Contact” shall have the meaning set forth in Section 2.3.

“Designated Supply Contact” shall have the meaning set forth in Section 4.7.

“Dispute” shall have the meaning set forth in Section 13.3(b).

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“Executive Officers” means the Chief Executive Officer of the Recipient and the
Head of Oncology Development of BMS (or their respective designees).

“FDA” means the United States Food and Drug Administration, or any successor
agency having the same or similar authority.

“Filing Party” shall have the meaning set forth in Section article 6(c).

 “Global Safety Database” means the database containing Adverse Events, Serious
Adverse Events, Serious Adverse Drug Reactions and pregnancy reports for the
Combined Therapy, and shall be the authoritative data source for regulatory
reporting and responding to regulatory queries with respect to the Combined
Therapy Clinical Trial.

“Good Clinical Practices” or “GCP” means, as to the United States and the
European Union, applicable good clinical practices as in effect in the United
States and the European Union, respectively, during the Term and, with respect
to any other jurisdiction, clinical practices equivalent to good clinical
practices as then in effect in the United States or the European Union.

“Good Laboratory Practices” or “GLP” means, as to the United States and the
European Union, applicable good laboratory practices as in effect in the United
States and the European Union, respectively, during the Term and, with respect
to any other jurisdiction, laboratory practices equivalent to good laboratory
practices as then in effect in the United States or the European Union.

“Good Manufacturing Practices” or “GMP” means, as to the United States and the
European Union, applicable good manufacturing practices as in effect in the
United States and the European Union, respectively, during the Term and, with
respect to any other jurisdiction, manufacturing practices equivalent to good
manufacturing practices as then in effect in the United States or the European
Union.

“ICF” shall have the meaning set forth in Section 5.1(f).

“IND” means (a) an Investigational New Drug Application as defined in the United
States Food, Drug and Cosmetic Act, as amended, and regulations promulgated
thereunder, or any successor application or procedure required to initiate
clinical testing of a drug in humans in the United States, (b) a counterpart of
such an Investigational New Drug Application that is required in any other
country before beginning clinical testing of a drug in humans in such country,
including, for clarity, a “Clinical Trial Application” in the European Union,
and (c) all supplements and amendments to any of the foregoing.

“Indemnify” shall have the meaning set forth in Section 11.1.

“Infringe” and “Infringement” means any alleged or threatened (in writing)
infringement, or misappropriation by a Third Party, of any Patent Rights.





Page 4 of 40

--------------------------------------------------------------------------------

 



“Invention” means any invention or Technology, whether or not patentable, that
is made, conceived, or first actually reduced to practice following the
Effective Date by, for or on behalf of a Party, or by, for or on behalf of the
Parties together (including by a Third Party in the performance of the Combined
Therapy Clinical Trial), (a) in relation to the Combined Therapy Clinical Trial
to be conducted under this Agreement or (b) by the use of unpublished Study
Data, but excluding in each case any Study Data.

“IRB” means an Investigational Review Board or Ethics Committee (or similar body
in a given country).

“Licensee” shall have the meaning set forth in Section 13.10(b).

“Losses” shall have the meaning set forth in Section 11.1.

“Manufacture” or “Manufacturing” means manufacturing, processing, formulating,
packaging, labeling, holding (including storage), and quality control testing of
a Single Agent Compound or the Combined Therapy, in each case so as to be
suitable for use in the Combined Therapy Clinical Trial under Applicable Law.

“Material Safety Issue” means a Party’s good faith belief that there is an
unacceptable risk for harm in humans based upon: (a) pre‑clinical safety data,
including data from animal toxicology studies, or (b) the observation of Serious
Adverse Events in humans after the Recipient Study Drug or the BMS Study Drug,
either as a Single Agent Compound or in combination with another pharmaceutical
agent (including as the Combined Therapy), has been administered to or taken by
humans, such as during the Combined Therapy Clinical Trial.

“NDA” means (a) any new drug application or biologics license application filed
with the FDA, or any successor application or procedure required to introduce a
drug or biologic into commerce in the United States, (b) a counterpart of such a
new drug application or biologics license application that is required in any
other country before beginning the commercialization of a drug or a biologic in
humans in such country, and (c) all supplements and amendments to any of the
foregoing.

“Non-Breaching Party” shall have the meaning set forth in Section 12.2(a).

“Officials” shall have the meaning set forth in Section 10.9.

“Operational Matters” shall have the meaning set forth in Section 5.1.

“Party” or “Parties” shall have the meaning set forth in the preamble to this
Agreement.

“Patent Rights” means any (a) United States or foreign patents, (b) United
States or foreign patent applications, including all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon, (c) United States or foreign patents-of-addition,
reissues, reexaminations (including ex parte reexaminations, inter partes
reviews, inter partes reexaminations, post grant reviews and supplemental
examinations) and extensions or restorations by existing or future extension or
restoration mechanisms, including supplementary protection certificates, patent
term extensions, or the equivalents thereof, and (d) any other form of
government-issued right substantially similar to any of the foregoing.

“Payment” shall have the meaning set forth in Section 10.9.

“Person” means any individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust,





Page 5 of 40

--------------------------------------------------------------------------------

 



unincorporated association, joint venture or other similar entity or
organization, including a government or political subdivision, department or
agency of a government.

“Personal Data” means any information relating to an identified or identifiable
natural person.

“POTV” shall have the meaning set forth in Section 9.7(a).

“Protocol” shall have the meaning set forth in the definition of Combined
Therapy Clinical Trial.

“Publication Dispute” shall have the meaning set forth in Section 9.6(b).

“Quarter” means a calendar quarter.

“Recipient Class Drug” means the Recipient Study Drug and any other TLR-9
Agonist.

“Recipient Indemnitees” shall have the meaning set forth in Section 11.1.

“Recipient Independent Patent Rights” means any Patent Rights Controlled by the
Recipient or a Recipient Affiliate (a) as of the Effective Date or (b) during
the Term the subject matter of which was conceived or first reduced to practice
through activities other than those performed pursuant to this Agreement, in
each case (a) and (b) that Cover the use (either alone or in combination with
other agents), manufacture, formulation or composition of matter of the
Recipient Study Drug.

“Recipient Regulatory Documentation” means any Regulatory Documentation
pertaining to the Recipient Study Drug that exists as of the Effective Date or
that is created during the Term through efforts outside this Agreement.

“Recipient Study Data” shall have the meaning set forth in Section 8.2.

“Recipient Study Drug” means the Recipient’s TLR-9 Agonist (Toll-Like Receptor
Agonist), IMO-2125.

“Recipient Study Invention” means any Invention that pertains solely to (a) the
composition of matter of any Recipient Class Drug (and not any BMS Class Drug),
(b) method of manufacture or formulation of any Recipient Class Drug (and not
any BMS Class Drug) as a Single Agent Compound, or (c) a method of use of the
Recipient Class Drug (and not any BMS Class Drug) as a monotherapy or as used in
combination with other agents, antibodies or compounds (other than Invention
pertaining, whether generically or specifically, to the composition of matter,
method of manufacture, formulation or a method of use of both a BMS Class Drug
and a Recipient Class Drug.

“Recipient Study Patent Rights” means any Patent Rights that Cover any Recipient
Study Invention (and not a BMS Study Invention or a Combined Therapy Invention),
excluding Recipient Independent Patent Rights and Recipient Technology.  For
avoidance of doubt, any Patent Rights that cover both (a) a Recipient Study
Invention and (b) any other type of Invention is included within the Combined
Therapy Patent Rights.

“Recipient Technology” means all Technology Controlled by the Recipient or a
Recipient Affiliate as of the Effective Date or during the Term created through
efforts outside of this Agreement related to the Recipient Study Drug or the
Combined Therapy.  For clarity, Recipient Technology does not include (a)
Inventions, (b) Study Data, or (c) Combined Therapy Clinical Trial Regulatory
Documentation.

“Regulatory Authority” means the FDA or any other governmental authority outside
the United States (whether supranational, national, federal, provincial and/or
local) that is the counterpart to the FDA, including the European Medicines
Agency for the European Union.





Page 6 of 40

--------------------------------------------------------------------------------

 



“Regulatory Documentation” means, with respect to a Party’s Single Agent
Compound, all submissions to Regulatory Authorities in connection with the
development of such Single Agent Compound, as applicable, including all INDs and
amendments thereto, NDAs and amendments thereto, drug master files,
correspondence with regulatory agencies, periodic safety update reports, adverse
event files, complaint files, inspection reports and manufacturing records, in
each case together with all supporting documents (including documents that
include clinical data).

“Results” shall have the meaning set forth in Section 9.6(b).

“Right of Cross-Reference” means, with regard to a Party, allowing the
applicable Regulatory Authority in a country to have access to relevant
information (by cross-reference, incorporation by reference or otherwise)
contained in Regulatory Documentation (and any data contained therein) filed
with such Regulatory Authority with respect to a Party’s Single Agent Compound
(and, in the case of BMS, the Right to Cross-Reference the Combined Therapy IND
and any Regulatory Documentation and data contained therein), only to the extent
necessary for the conduct of the Combined Therapy Clinical Trial in such country
or as otherwise expressly permitted or required under this Agreement to enable a
Party to exercise its rights or perform its obligations hereunder, and, except
as to information contained in the Combined Therapy IND pertaining to the
Combined Therapy, without the disclosure of such information to such Party.

“Safety Issue” means any information suggesting an emerging safety concern or
possible change in the risk-benefit balance for the BMS Study Drug, including
information on a possible causal relationship between an Adverse Event and a
drug, the relationship being unknown or incompletely documented previously.

“Safety Signal” means information arising from one or multiple sources,
including observations and experiments, which suggests a new potentially causal
association, or a new aspect of a known association between an intervention and
an event or set of related events, either adverse or beneficial, that is judged
to be of sufficient likelihood to justify verificatory action.

“Samples” means biological specimens collected from Combined Therapy Clinical
Trial study subjects (including fresh and/or archived tumor samples, serum,
peripheral blood mononuclear cells, plasma, and whole blood for RNA and DNA
sample isolation).

“Shortage” shall have meaning set forth in Section 4.5.

“Single Agent Compound” or “Compound” means, with respect to (a) the Recipient,
the Recipient Study Drug, as monotherapy, and (b) BMS, the BMS Study Drug, as
monotherapy.

“Sponsor” means an applicant or holder of clinical studies
applications/notifications.

“Study Data” shall have the meaning set forth in Section 8.1.

“Sunshine Laws” shall have the meaning set forth in Section 9.7(c).

“Supply and Quality Documentation” shall have the meaning set forth in Section
4.3.

“Technology” means information, inventions, discoveries, trade secrets,
knowledge, technology, methods, processes, practices, formulae, instructions,
skills, techniques, procedures, experiences, ideas, technical assistance,
designs, drawings, assembly procedures, computer programs, specifications, data
and results not generally known to the public (including biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
pre-clinical, clinical, safety, manufacturing and quality control data and
know-how, including study designs and protocols), in all cases, whether or not
patentable, in written,





Page 7 of 40

--------------------------------------------------------------------------------

 



electronic or any other form now known or hereafter developed and materials,
including Regulatory Documentation.

“Term” shall have the meaning set forth in Section 12.1.

“Territory” means all countries.

“Third Party” means any Person or entity other than the Recipient and BMS and
their respective Affiliates.

“Third Party Claim” shall have the meaning set forth in Section 11.1.

“Third Party License Payments” means any payments (e.g., upfront payments,
milestones, royalties) due to any Third Party under license agreements or other
written agreements granting rights to intellectual property owned or controlled
by such Third Party to the extent that such rights are necessary for (a) the
making, using or importing of a Party’s Single Agent Compound for the conduct of
the Combined Therapy Clinical Trial, or (b) the conduct of the Combined Therapy
Clinical Trial.

“TP Study Costs” shall have the meaning set forth in Section 7.2.

ARTICLE 2

SCOPE

2.1        Scope.

(a)        The Recipient will conduct the Combined Therapy Clinical Trial in
accordance with the agreed upon Protocol and the terms of this Agreement.  The
Recipient shall be solely responsible for the content of the Protocol; provided
that: (i) the Recipient will notify BMS of any proposed material amendments to
the draft Protocol attached as Appendix A to this Agreement (or to the final
Protocol initially approved by an IRB) and the Recipient will consider any
comments provided by BMS regarding the proposed amendments and (ii) any changes
to the draft Protocol attached as Appendix A (or to the final Protocol initially
approved by an IRB) that pertain to the administration of the BMS Study Drug
must be reviewed and expressly approved by BMS in writing or the change may not
be implemented.  BMS shall have [**] from the date on which the Recipient
provides the applicable Protocol amendment to BMS to approve or provide any
comments to the Recipient concerning the proposed amendment.

(b)        The Combined Therapy Clinical Trial shall be conducted under the
Recipient’s IND, and shall be conducted only in the Territory.  The Recipient
shall be the sole holder of all legal interests in its IND; provided, however,
that the Recipient may not grant any Third Party any Right of Cross-Reference
with respect to any portion of its IND pertaining to BMS’s Single Agent Compound
for use as monotherapy or for use in combination with any molecules, agents,
antibodies or compounds other than the Recipient Study Drug.

(c)        BMS will make available its current package insert for the BMS Study
Drug in the Territory available to the Recipient and will provide any updates
thereto at the same time as the same are made publicly available.

(d)        If the Recipient and BMS agree that the Recipient will require access
to the investigator’s brochure for the BMS Study Drug in order for the site to
conduct the Combined Therapy Clinical Trial, then (i) BMS will provide the
current version of its Investigator Brochure to the Recipient





Page 8 of 40

--------------------------------------------------------------------------------

 



promptly and (ii) will thereafter, until the conclusion of the Combined Therapy
Clinical Trial, provide to the Recipient, upon reasonable request, the latest
investigator’s brochure for the BMS Study Drug or any amendments thereto in
accordance with BMS’s customary practices for same.  The Recipient shall, and
shall require that any clinical trial sites for the Combined Therapy Clinical
Trial shall, use any such data provided pursuant to this Section 2.1(d) solely
(A) to evaluate the safety and efficacy of the BMS Study Drug and the Combined
Therapy for use in Combined Therapy Clinical Trial, (B) to meet any regulatory
requirements pertaining to the conduct of the Combined Therapy Clinical Trial
and (C) to enable the Recipient to draft and update as necessary the
investigator’s brochure for the Combined Therapy Clinical Trial.  The Recipient
will ensure that clinical trial sites for the Combined Therapy Clinical Trial
are obligated to protect such information and disclosures as set forth in
Article 9.  The Recipient’s right to use the investigator’s brochure provided by
BMS shall terminate upon the expiration or termination of the Combined Therapy
Clinical Trial and shall not be used for purposes of conducting any other
clinical studies.

(e)        If requested in writing by the Recipient and agreed to by BMS (such
consent not to be unreasonably withheld), BMS shall provide a Right of
Cross-Reference as needed to its existing Regulatory Documentation for BMS’s
Single Agent Compound for those countries in the Territory where the Combined
Therapy Clinical Trial will be conducted solely as necessary to allow the
Combined Therapy Clinical Trial to be conducted under the Combined Therapy IND
in an applicable country; provided that such Right of Cross-Reference shall
terminate upon the expiration or termination of this Agreement and shall not be
used for purposes of conducting any other clinical studies, except that, in the
case of termination for a Material Safety Issue pursuant to Section 12.4, such
Right of Cross-Reference shall remain in effect solely (i) to the extent
necessary to permit the Recipient to comply with any outstanding obligations
required by a Regulatory Authority and/or Applicable Law or (ii) as necessary to
permit the Recipient to continue to dose subjects enrolled in the Combined
Therapy Clinical Trial through completion of the Protocol if required by the
applicable Regulatory Authority(ies) and/or Applicable Laws.

(f)        If PDL-1 biomarker testing is incorporated into the Protocol, the
Recipient agrees to use the commercially available [**] to perform such testing.

(g)        The Recipient shall refer to the applicable BMS Study identification
number (CA209-8MN) in all Combined Therapy Clinical Trial reports, reports of
Serious Adverse Events, BMS Study Drug requests, and all other material
submissions or communications to BMS relating to the Protocol.

2.2       Adverse Event Reporting.

(a)        This Section 2.2 shall govern safety reporting arising from the
Combined Therapy Clinical Trial.  The Recipient will manage all drug safety
reporting activities for the Combined Therapy Clinical Trial.

(b)        The Recipient will forward to BMS at the contact information below
via fax or secure e-mail in a CIOMS form all  fatal or life threatening SAE
reports within [**] of Date of First Receipt, all other SAE reports, reports of
exposure during pregnancy (maternal and paternal) and reports of suspected
transmission of an infectious agent via the BMS Study Drug or Combined Therapy
within [**] of Date of First Receipt, in each case for the BMS Study Drug and
the Combined Therapy administered in the Combined Therapy Clinical Trial.

 

 

BMS – Adverse Event Reporting Contact

E-mail

[**]

Fax

[**]

 

 

 

Idera – Pharmacovigilance Contact - [**], Senior Director, Pharmacovigilance

Email

[**]

Telephone

[**]

 





Page 9 of 40

--------------------------------------------------------------------------------

 



(c)           Each Party shall collect, use and disclose Personal Data obtained
in the course of performing the pharmacovigilance activities under this Section
2.2 solely for the purposes of complying with the regulatory obligations as
described in this Agreement, or as otherwise required by Applicable Law or by a
court order.  Both Parties will use electronic, physical, and other safeguards
appropriate to the nature of the information to prevent any use or disclosure of
Personal Data other than as provided for by this Agreement and permitted under
the ICF. Both Parties will also take reasonable precautions to protect such
Personal Data from accidental, unauthorized, or unlawful alteration or
destruction.  Each Party will notify the other Party promptly of any accidental,
unauthorized, or unlawful destruction, loss, alteration, or disclosure of, or
access of such Personal Data.

(d)           The Recipient will promptly make available to BMS upon request
such records that the Recipient Controls as is necessary or useful to perform
medical assessment of any Adverse Event associated with the use of the BMS Study
Drug or Combined Therapy reported during the Combined Therapy Clinical Trial
that is forwarded to BMS under this Agreement.  The Recipient will designate a
single point of contact within its organization (and will provide to BMS the
email address of such point of contact prior to the start of the Combined
Therapy Clinical Trial) for any pharmacovigilance-related follow-up questions
that BMS would have.

(e)           The Recipient shall perform case level reconciliation to confirm
that BMS has received all reports required under this Agreement.  The Recipient
shall e-mail [**] to request a reconciliation report for the Combined Therapy
Clinical Trial.  The Recipient shall reconcile the cases identified as being
transmitted to BMS on BMS’s reconciliation report and those contained in the
Combined Therapy Clinical Trial database.  The Recipient shall send missing
case-level events to [**] or by fax at [**].  The Recipient shall perform such
reconciliation every [**], unless otherwise agreed by BMS in writing.

(f)           As Sponsor, the Recipient will be responsible for submitting all
applicable Individual Case Safety Report (ICSRs) and aggregate report
submissions to Regulatory Authorities for the Combined Therapy Clinical
Trial.  The Recipient will provide BMS with the final version of any aggregate
report relating to the Combined Therapy Clinical Trial at the time of
submission.  The Recipient will also submit appropriate safety letters or safety
reports to study investigators, the reviewing IRB and authorized Regulatory
Authorities in accordance with Applicable Law.

(g)           In the event that BMS produces any Development Safety Update
Report (“DSUR”) in respect to the BMS Study Drug, BMS will provide to the
Recipient upon request, and for the duration of the Combined Therapy Clinical
Trial, copies of the executive summary and any line listings of Serious Adverse
Drug Reactions extracted from the final DSUR for information purposes only and
to assist the Recipient in generation of their own clinical trial aggregate
report, where applicable.  The Recipient agrees not to forward such BMS DSUR
sections to any Third Party, except to its Affiliates, consultants, advisors and
contractors under obligations of confidentiality for generation of such a
clinical trial aggregate report.

(h)           If the Recipient determines there is a significant Safety Issue or
significant Safety Signals arising in a clinical trial that may be associated
with the BMS Study Drug or Combined Therapy, the Recipient will disclose such
information to BMS promptly after such determination.

(i)           BMS will ensure that any urgent Safety Issues or Safety Signals
relating to the BMS Study Drug will be communicated to the Recipient promptly
after such determination.





Page 10 of 40

--------------------------------------------------------------------------------

 



2.3        Clinical Study Designated Contact.  Each Party will designate an
employee within its organization (the “Designated Clinical Contact”) who will
coordinate and/or facilitate:

(a)           the review of Protocol amendments submitted by the Recipient for
BMS approval and with whom comments thereon may be discussed;

(b)           any BMS clinical and regulatory responsibilities and
communications regarding the Combined Therapy Clinical Trial;

(c)           internal BMS review of any document or regulatory communication
and the provision of any BMS comments; and

(d)           discussion of any other topics or issues relating to the Combined
Therapy Clinical Trial requested by the Recipient or BMS.

2.4        Conduct.  Each Party shall use Commercially Reasonable Efforts to (a)
perform and fulfill its respective activities under the Combined Therapy
Clinical Trial and this Agreement on a timely basis and in an effective manner
consistent with prevailing standards, (b) supply the quantities of its Compound
in accordance with Article 4 as needed to conduct the Combined Therapy Clinical
Trial on a timely basis, and, in the case of the Recipient, package and deliver
same to study sites on a timely basis, and (c) in the case of the Recipient,
conduct and complete the Combined Therapy Clinical Trial on a timely basis in
accordance with the Protocol and Third Party agreements relating thereto, and
provide sufficient resources, funding and personnel to conduct and perform the
Combined Therapy Clinical Trial on a timely basis in accordance with the
Protocol for same and the terms of this Agreement.  Each Party shall perform its
duties for the Combined Therapy Clinical Trial in accordance with Applicable
Law, including GCP, GLP and GMP as applicable.

ARTICLE 3

LICENSE GRANTS

3.1        Grant by BMS.  Subject to the terms of this Agreement, BMS hereby
grants, and shall cause its Affiliates to grant, to the Recipient a
non-exclusive, non-transferable, royalty-free license (with the right to
sublicense solely pursuant to the terms of and subject to the limitations of
Section 3.2) under the BMS Independent Patent Rights and BMS Technology to use
the BMS Study Drug solely within the Territory and solely to the extent
necessary to discharge the Recipient’s obligations under this Agreement with
respect to the conduct of the Combined Therapy Clinical Trial in the Territory.

3.2        Sublicensing.

(a)           The Recipient shall have the right to grant sublicenses under the
licenses granted to it under Section 3.1, to Affiliates and to Third Parties, if
required for an Affiliate or a Third Party to perform its duties with respect to
the conduct of the Combined Therapy Clinical Trial, solely as necessary to
assist the Recipient in carrying out its responsibilities with respect to the
Combined Therapy Clinical Trial.

(b)           With regard to any such sublicenses permitted and made under this
Agreement, (i) the sublicensees, except Affiliates (so long as they remain
Affiliates of the Recipient), shall be subject to written agreements that bind
such sublicensees to obligations that are consistent with the Recipient’s
obligations under this Agreement including confidentiality and non-use
provisions no less restrictive than those set forth in herein, and provisions
regarding intellectual property that ensure that the Parties will have the
rights provided under this Agreement to any intellectual property relating to
their Single Agent





Page 11 of 40

--------------------------------------------------------------------------------

 



Compound and/or the Combined Therapy created by such sublicensee, (ii) the
Recipient shall provide written notice to BMS of any such sublicense (and obtain
approval for sublicenses to Third Parties other than clinical trial sites); and
(c) the Recipient shall remain liable to the other Party for all actions of the
Recipient’s sublicensees.

3.3        No Implied Licenses.  Unless and except as specifically set forth in
this Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, in any intellectual property of
the other Party, including Confidential Information disclosed to it under this
Agreement or under any Patent Rights Controlled by the other Party or its
Affiliates.

ARTICLE 4

MANUFACTURE AND SUPPLY

4.1        Recipient Study Drug Manufacture and Supply.

(a)           The Recipient shall be responsible, at its sole costs and expense,
for manufacturing, packaging and labeling (or having manufactured, packaged or
labeled) GMP-grade quantities of the Recipient Study Drug, as well as obtaining
any other drug (other than the BMS Study Drug provided by BMS pursuant to
Section 4.2) required for the conduct of the Combined Therapy Clinical Trial,
and shall package and label if and as required by the Protocol and/or applicable
Regulatory Authorities all drugs (including the BMS Study Drug) used in the
Combined Therapy Clinical Trial, on a timely basis and in accordance with
applicable specifications as required for the conduct of the Combined Therapy
Clinical Trial.  The Recipient Study Drug shall be manufactured in accordance
with Applicable Law (including GMP) and shall be of similar quality to the
Recipient Study Drug used by the Recipient for its other clinical trials of the
Recipient Study Drug.

(b)           The Recipient shall provide BMS with prompt notice of any
Manufacturing and supply issues with respect to the Recipient Study Drug or BMS
Study Drug that may adversely impact the conduct or timelines of the Combined
Therapy Clinical Trial.

4.2        BMS Study Drug.

(a)           Manufacture and Supply.  BMS shall Manufacture or have
Manufactured the BMS Study Drug in reasonable quantities needed, and at the
points in time as agreed to by the Parties, for the Combined Therapy Clinical
Trial, and shall supply such BMS Study Drug as commercially labeled to the
Recipient or its designee for use solely in the Combined Therapy Clinical
Trial.  The Recipient will at its sole expense, package and label the BMS Study
Drug for use in the Combined Therapy Clinical Trial to the extent
necessary.  The cost of Manufacture and supply (including shipping, taxes and
duty, if applicable) of the BMS Study Drug for the Combined Therapy Clinical
Trial shall be borne solely by BMS, and BMS shall bear the risk of loss for such
quantities of BMS Study Drug until delivery of such quantities of BMS Study Drug
to the Recipient or its Designated Supply Contact(s).  BMS shall also be
responsible for the payment of any Third Party License Payments that may be due
based on the manufacture, supply and use of the BMS Study Drug used in the
Combined Therapy Clinical Trial.  The BMS Study Drug shall be manufactured in
accordance with Applicable Law (including GMP) and shall be of similar quality
to the BMS Study Drug used by BMS for its other clinical trials of the BMS Study
Drug.  BMS shall deliver certificates of analysis, and any other documents
specified in the Supply and Quality Documentation, including such documentation
as is necessary to allow the Recipient to compare the BMS Study Drug certificate
of analysis to the BMS Study Drug specifications. Pursuant to the Supply and
Quality Documentation, BMS shall be responsible for the regulatory compliance of
the quality of the BMS Study Drug at the time the BMS Study Drug is delivered to
the Recipient with the regulatory filings in the countries





Page 12 of 40

--------------------------------------------------------------------------------

 



in the Territory where the Combined Therapy Clinical Trial will be performed.
Subject to Section 4.4, the Parties shall cooperate in accordance with
Applicable Law to minimize indirect taxes (such as value added tax, sales tax,
consumption tax and other similar taxes) relating to the BMS Study Drug in
connection with this Agreement.

(b)           Use of BMS Study Drug Supplied by BMS to the Recipient.  The
Recipient shall use the quantities of BMS Study Drug supplied to it under this
Agreement solely as necessary for, and in accordance with, this Agreement and
the Protocol, and for no other purpose, including as a reagent or tool to
facilitate its internal research efforts, for any commercial purpose, or for
other clinical or non-clinical research unrelated to the Combined Therapy
Clinical Trial.  Except as may be required or expressly permitted by the
Protocol or the Supply and Quality Documentation, the Recipient shall not
perform, and shall not allow any Third Party to perform, any analytical testing
of the quantities of BMS Study Drug supplied to it under this Agreement. If
Study Drug supplied by BMS is lost, damaged, destroyed or becomes unable to
comply with applicable specifications while under the control of the Recipient
or any of its (sub)contractors, including common carriers and clinical study
sites contracted by the Recipient, BMS shall not  be obligated to replace same
and if BMS does elect to do so, BMS may elect to charge the Recipient a
reasonable replacement cost to replace same...

4.3        Supply and Quality Documentation.  BMS shall supply the BMS Study
Drug to the Recipient in accordance with such supply and quality addenda or
agreement(s) as the Parties may agree (the “Supply and Quality
Documentation”).  The Supply and Quality Documentation will, among other things,
(i) specify the vial sizes of BMS Study Drug to be supplied by BMS to the
Recipient, (ii) confirm that the BMS Study Drug shall be supplied in
commercially labeled vials, (iii) address the acceptable expiration dates of
such supplied BMS Study Drug to align with the needs of the Combined Therapy
Clinical Trial; and (iv) memorialize the Parties’ agreement regarding
appropriate BSE/TSE statements..  The Parties shall finalize and execute the
Supply and Quality Documentation within [**] of the Effective Date, but in no
event later than the date on which the first shipment of the BMS Study Drug is
supplied for use in the Combined Therapy Clinical Trial.  The Supply and Quality
Documentation shall outline the additional roles and responsibilities relative
to the quality of BMS Study Drug in support of the Combined Therapy Clinical
Trial. It shall include the responsibility for quality elements as well as
exchanged GMP documents and certifications required to release the BMS Study
Drug for the Combined Therapy Clinical Trial.  In addition, the Supply and
Quality Documentation shall detail the documentation required for each shipment
of BMS Study Drug supplied to the Recipient or its designee for use in the
Combined Therapy Clinical Trial.

4.4        Supply Forecast.  Estimated supply and delivery details will be
outlined in the Supply and Quality Documentation and will be updated by the
Parties by mutual agreement (which agreement can be effected by the Parties’
Designated Supply contacts and without need for an amendment to this Agreement)
based on the actual enrollment.  The Recipient will promptly inform BMS of any
change in its requirements, and BMS will endeavor to accommodate any change in
the supply quantities requested by the Recipient so long as it does not unduly
disrupt BMS’s ongoing business activities.

4.5        Shortages.  In the event of a supply or manufacturing issues,
interruption or shortage of BMS Study Drug as determined by BMS pursuant to its
internal processes and policies (a “Shortage”), such that BMS reasonably
believes that it will not be able to fulfill its supply obligations under this
Agreement or may adversely impact the conduct or timelines of the Combined
Therapy Clinical Trial, BMS will provide written notice thereof as soon as
reasonably practicable to the Recipient (including the quantity of BMS Study
Drug that BMS reasonably estimates it will be able to supply) and, upon request,
the Parties will promptly discuss such situation (including how the quantities
of BMS Study Drug that BMS is able to supply under this Agreement will be
allocated within the Combined Therapy Clinical Trial).  Notwithstanding anything
to the contrary contained herein, in the event of a Shortage of the BMS Study
Drug, BMS will have sole discretion, subject to Applicable Law, to determine the
quantity of BMS Study





Page 13 of 40

--------------------------------------------------------------------------------

 



Drug it will be able to supply as a result of such Shortage; provided, however,
that BMS shall consider in good faith the needs of patients who are actively
being treated with BMS Study Drug, including Combined Therapy Clinical Trial
patients, in making such determination.  BMS will not be deemed to be in breach
of this Agreement for failure to supply any other quantities of BMS Study Drug
hereunder as a result of a Shortage.  Any such allocation of the BMS Study Drug
in accordance with this Section 4.5 will the Recipient’s exclusive remedy with
respect to a Shortage.

4.6        Customs Valuation.  The Recipient will provide BMS in writing with a
list of each country in which it proposes to conduct the Combined Therapy
Clinical Trial and for which it has executed or plans to execute any site
agreement or CRO agreement.  During the conduct of the Combined Therapy Clinical
Trial, the Recipient will send in writing any changes to the list of
participating countries to BMS one month prior to the end of each Quarter. If no
changes are sent to BMS by the Recipient for a particular Quarter, the prior
Quarter’s participating country list will be used as the basis for customs
valuation for that Quarter. BMS will provide the Recipient with country-specific
customs valuations initially for the BMS Study Drug prior to initiation of the
Combined Therapy Clinical Trial and at the end of each Quarter during the
conduct of the Combined Therapy Clinical Trial.  The Recipient will use the BMS
provided values for the import/export process to the listed participating
countries and not make any change to such valuations without BMS’s prior written
consent.

4.7        Designated Supply Contact.  Each Party will designate an individual
(the “Designated Supply Contact”) that a Party may contact to assist with
coordinating supplies and facilitating the resolution of any issues or concerns
arising in connection with the supply of the BMS Study Drug for use in the
Combined Therapy Clinical Trial.

ARTICLE 5

RESPONSIBILITIES

5.1        Specific Responsibilities of the Recipient.  The Recipient shall,
subject to the terms of the Protocol, applicable terms and conditions of this
Agreement, and any other agreement between the Parties relating to the Combined
Therapy Clinical Trial, manage and be responsible for the conduct of the
Combined Therapy Clinical Trial, including timelines and contingency
planning.  In particular, and not in limitation of the foregoing, the Recipient
shall perform (itself and/or through Third Parties, including clinical trial
sites, CROs and investigators) and/or be responsible for the following (items
(a) to (p) below, collectively the “Operational Matters”) with respect to the
Combined Therapy Clinical Trial:

(a)         compiling, amending and filing all necessary Combined Therapy
Clinical Trial Regulatory Documentation with Regulatory Authority(ies),
maintaining and acting as the sponsor of record as provided in 21 CFR 312.50
(and applicable comparable ex-US laws) with responsibility, unless otherwise
delegated in accordance with 21 CFR 312.52 (and applicable comparable ex-US
laws), for the Combined Therapy Clinical Trial and making all required
submissions to Regulatory Authorities related thereto on a timely basis;

(b)         conducting clinical study start-up activities, communicating with
and obtaining approval from IRBs for the Protocol and other relevant documents
for the Combined Therapy Clinical Trial as applicable, as well as patient
recruitment and retention activities;

(c)           listing of the Combined Therapy Clinical Trial, if it is required
to be listed on a public database on www.clinicaltrials.gov or other public
registry in any country in which such Combined Therapy Clinical Trial is being
conducted, all in accordance with Applicable Law and in accordance with its
internal policies relating to clinical trial registration;





Page 14 of 40

--------------------------------------------------------------------------------

 



(d)         whenever reasonably feasible, providing BMS with reasonable advance
notice of meetings or other non-written communications with a Regulatory
Authority and the opportunity (unless prohibited by a Regulatory Authority) to
participate in each such meeting or other non-written communication, to the
extent involving a safety, efficacy or toxicology issue relating to the Combined
Therapy or the BMS Study Drug or any other matter that could have an adverse
effect on the BMS Study Drug.  In such case, whenever reasonably feasible
consistent with Regulatory Authority demands, the Recipient will provide BMS
with the opportunity to review, provide comments to the Recipient within [**]
on, and, if inconsistent with the Protocol, approve all submissions and written
correspondence with a Regulatory Authority that relates to the BMS Study Drug;

(e)         provide BMS (i) a written summary of meetings or other non-written
communications with a Regulatory Authority within [**] of such meeting or
communication, except in instances in which BMS participated in such meetings or
other non-written communications, and (ii) copies of any official correspondence
to or from a Regulatory Authority within [**] of receipt or provision, in each
case of (i) or (ii) to the extent involving a safety, efficacy or toxicology
issue relating to the Combined Therapy or the BMS Study Drug or any other matter
that could have an adverse effect on the BMS Study Drug, and copies of all
material Combined Therapy Clinical Trial Regulatory Documentation and
correspondence that relates to same within [**] of submission to Regulatory
Authorities;

(f)         subject to the terms of this Agreement, the selection and payment
of, negotiation of the terms of, contracting with, managing and overseeing
compliance of its agreement by and the receipt of contract deliverables from,
any CRO or vendor selected by the Recipient to assist in the performance of the
Combined Therapy Clinical Trial.  The Recipient shall determine and approve
contract deliverables and manage contract performance, including executing site
contracts, drafting and obtaining IRB approval for site informed consent forms
(each an “ICF”), obtaining signed ICFs, monitoring plans, etc.  The Recipient
will be responsible for ensuring that all such contracts and ICFs: (i) do not
conflict with the terms of this Agreement, (ii) allow the Recipient to provide
BMS with access to and use of Study Data, Samples, and other information and
documents as required pursuant to this Agreement (and in no event less than the
same use rights granted to the Recipient), (iii) do not adversely affect the BMS
Technology or BMS Independent Patent Rights (or the enforcement or defense
thereof), the [**], the Combined Therapy, or the BMS Study Drug as monotherapy,
(iv) do not impose a new obligation, whether direct, indirect, or contingent,
upon BMS that is not set forth in this Agreement, (v) do not confer a benefit
upon the Recipient that is not also conferred upon BMS, (vi) retain each of the
Parties’ respective intellectual property rights in the Recipient Study Drug,
BMS Study Drug and Combined Therapy consistent with this Agreement, and (vii)
comply with Applicable Law;

(g)         providing BMS (if requested by BMS) with copies of each final site
template of the Combined Therapy Clinical Trial’s ICF.  The Recipient shall
ensure that each ICF does not impose any financial obligation, liability,
damages or other cost upon BMS with respect to any injury (including death)
suffered by a Combined Therapy Clinical Trial subject whether or not resulting
from the administration of the BMS Study Drug or direct a study subject to BMS
to seek reimbursement for any costs or seek compensation for any injury incurred
in connection with the Combined Therapy Clinical Trial;

(h)         if requested by BMS, providing BMS within [**] with minutes from any
and all external drug safety monitoring boards for the Combined Therapy Clinical
Trial after receipt by the Recipient, to the extent relating to the BMS Study
Drug or the Combined Therapy;

(i)         informing and updating BMS on a [**] basis (with significant issues
to be communicated promptly after the Recipient becomes aware of same) regarding
all Operational Matters, so that if BMS has any significant concerns or material
disagreements regarding same, the matter can be discussed with the
Recipient.  Without limiting the foregoing, the Recipient shall inform BMS [**]
as to the overall Combined Therapy Clinical Trial progress, [**], and any other
Combined Therapy Clinical





Page 15 of 40

--------------------------------------------------------------------------------

 



Trial-related matters requested by BMS to the extent involving a safety,
efficacy or toxicology issue relating to the Combined Therapy or the BMS Study
Drug or any other matter that could have an adverse effect on the BMS Study
Drug;

(j)         owning and being responsible for (or appointing a Third Party to be
responsible for) the maintenance of the Global Safety Database and being
responsible for safety reporting, collecting, evaluating and reporting Serious
Adverse Events, other safety data and any further pharmacovigilance information
from the Combined Therapy Clinical Trial;

(k)         analyzing the Study Data and providing BMS with access to the Study
Data as follows:

(i)        top line data and a copy of all Clinical Study Reports (CSRs),
including all Appendices and Addendums, in each case, reasonably promptly as and
when received by the Recipient’s clinical management;

(ii)       if requested by BMS, sharing with BMS for review and comment drafts
of interim and/or final clinical trial report (and/or statistical analysis in
accordance with the Protocol) from the Combined Therapy Clinical Trial;

(iii)      if requested by BMS, within [**] after database lock, access to those
safety databases that will be used for any interim review by an external
consultant (or drug safety monitoring board, if required);

(iv)      if requested by BMS, within [**] after database lock, access to case
report forms or patient profiles for all patients in the Combined Therapy
Clinical Trial;

(v)       if requested by BMS, within [**] of the creation of an electronic
clean database for the Combined Therapy Clinical Trial, an electronic copy of
the clean database (the form and format of the clean database to be reasonably
acceptable to both Parties);

(vi)      if requested by BMS, subject to any third party requirements,
providing BMS with raw or derived datasets and any programs or SAS codes,
including associated documentation, to be used for any statistical analysis plan
for the Combined Therapy Clinical Trial; and

(vii)     (A) safety analyses, (B) new and/or changing Safety Signals and Safety
Issues, (C) new and/or changing toxicology and efficacy signals, and (D) any
statistical analysis, immunogenicity analysis, or bioanalysis, in each case
relating to the BMS Study Drug, the Recipient Study Drug and/or the Combined
Therapy, as and when the same are received by the Recipient;

(l)          obtaining supplies of any co-medications, to the extent any such
co-medications are required for use in the Combined Therapy Clinical Trial, and
providing to BMS any information related to the Combined Therapy Clinical Trial
that is provided to the manufacturer of any co-medication within [**] after the
provision of the information to the manufacturer;

(m)          if requested by BMS, information regarding the pharmacokinetics,
efficacy and safety of the Recipient Study Drug alone or in combination with the
BMS Study Drug;

(n)         performing either directly or through third parties collection of
Samples required by the Protocol;

(o)         handling and addressing inquiries from the Combined Therapy Clinical
Trial subjects and investigators; and





Page 16 of 40

--------------------------------------------------------------------------------

 



(p)         such other responsibilities as may be agreed to by the Parties.

5.2        BMS Operational Responsibilities.  BMS shall be responsible for the
following activities:

(a)         Manufacturing and supplying GMP-grade quantities of the BMS Study
Drug, as further described in Article 4 above, and, where and to the extent
provided in the Supply and Quality Documentation, providing necessary GMP
information and documentation that enables the Recipient Qualified Person (as
such term will be defined in the Supply and Quality Documentation) to release
BMS Study Drug for the Combined Therapy Clinical Trial;

(b)         where and to the extent provided in the Supply and Quality
Documentation, providing for the release by a Qualified Person or providing the
necessary documentation in support of such quality release, of the BMS Study
Drug if such release is required for the Combined Therapy Clinical Trial;

(c)         to the extent necessary for the conduct of the Combined Therapy
Clinical Trial, providing a Right of Cross-Reference to the relevant Regulatory
Documentation for the BMS Study Drug as set forth in Section 2.1(b) and/or (e),
if applicable, to the BMS investigator’s brochure for the BMS Study Drug (and
updates thereto) as provided in Section 2.1(d);

(d)         informing Recipient as soon as reasonably practicable about any
recall of any BMS Study Drug supplied to Recipient pursuant to this Agreement
and, thereafter, replacing at its own expense any such supplied but recalled BMS
Study Drug with other, non-recalled BMS Study Drug as soon as reasonably
practicable;

(e)         responding to questions or requests from Regulatory Authorities
related to the BMS Study Drug in connection with the Combined Therapy Clinical
Trial to the extent either required by Regulatory Authorities or because the
Recipient does not have the requested information or answers; and

(f)         such other responsibilities as may be agreed to by the Parties.

5.3        Other Clinical Trials.  Nothing in this Agreement shall preclude
either Party from conducting any other clinical trials as it may determine in
its discretion, so long as it does not use or rely on the Confidential
Information that is solely owned by the other Party in doing so.

5.4        Subsequent Studies.   After completion of the Combined Therapy
Clinical Trial, the Parties agree to discuss in good faith additional Combined
Therapy Clinical Trials of the BMS Study Drug with the Recipient Study Drug.  If
the Parties jointly agree to conduct any such further clinical trials, such
further clinical trials will, unless otherwise mutually agreed in writing, be
conducted in accordance with a separate agreement.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1        Inventions and related Patent Rights.  All rights to Inventions shall
be allocated as follows:

(a)         Recipient Ownership.  Subject to the terms of this Agreement, all
Recipient Study Inventions and Recipient Study Patent Rights shall be owned
solely by the Recipient, and the Recipient will have the full right to exploit
such Recipient Study Inventions and Recipient Study Patent Rights without the
consent of, or any obligation to account to, BMS.  BMS shall assign and hereby
assigns (and shall cause its Affiliates and contractors to assign) its right,
title and interest in any Recipient Study Inventions and





Page 17 of 40

--------------------------------------------------------------------------------

 



Recipient Study Patent Rights to the Recipient.  BMS shall execute such further
documents and provide other assistance as may be reasonably requested by the
Recipient to perfect the Recipient’s rights in such Recipient Study Inventions
and Recipient Study Patent Rights, all at the Recipient’s expense.  The
Recipient shall have the sole right but not the obligation to prepare, file,
prosecute (including any proceedings relating to reissues, reexaminations,
protests, interferences, oppositions, post-grant reviews or similar proceedings
and requests for patent extensions) and maintain any Recipient Study Patent
Rights at its own expense.

(b)         BMS Ownership.  Subject to the terms of this Agreement, all BMS
Study Inventions and BMS Study Patent Rights shall be owned solely by BMS, and
BMS will have the full right to exploit such BMS Study Inventions and BMS Study
Patent Rights without the consent of, or any obligation to account to, the
Recipient.  The Recipient shall assign and hereby assigns (and shall cause its
Affiliates and contractors to assign) all its right, title and interest in any
BMS Study Inventions and BMS Study Patent Rights to BMS.  The Recipient shall
execute such further documents and provide other assistance as may be reasonably
requested by BMS to perfect BMS’s rights in such BMS Study Inventions and BMS
Study Patent Rights, all at BMS’s expense. BMS shall have the sole right but not
the obligation to prepare, file, prosecute (including any proceedings relating
to reissues, reexaminations, protests, interferences, oppositions, post-grant
reviews or similar proceedings and requests for patent extensions) and maintain
any BMS Study Patent Rights at its own expense.

(c)         Combined Therapy Inventions.  All Combined Therapy Inventions and
Combined Therapy Patent Rights shall be jointly owned by the Parties, and either
Party shall have the right to freely exploit the Combined Therapy Inventions and
Combined Therapy Patent Rights, both within and outside the scope of this
Agreement, without accounting or any other obligation to the other Party (except
as expressly set forth in this Section 6.1(c) and Section 6.3(d) with regard to
the filing, prosecution, maintenance and enforcement of Combined Therapy Patent
Rights) and each Party may use, exploit and grant licenses (with right to
sublicense) to Third Parties under its interest in such Combined Therapy
Inventions and Combined Therapy Patent Rights.  The Recipient, using outside
counsel acceptable to both Parties, shall be responsible, at its sole
discretion, for preparing and prosecuting Patent applications and maintaining
Patents within the Combined Therapy Patent Rights.  The Recipient shall keep BMS
advised as to material developments and steps to be taken with respect to
prosecuting any such Patent Rights and shall furnish BMS with copies of
applications for such Patent Rights, amendments thereto and other related
correspondence to and from patent offices, and permit BMS a reasonable
opportunity to review and offer comments prior to submitting such applications
and correspondence to the applicable governmental authority (and will take BMS’s
comments into account in preparing same).  BMS shall reasonably assist and
cooperate in obtaining, prosecuting and maintaining the Combined Therapy Patent
Rights.  Notwithstanding the foregoing, the Recipient shall not take any
position in a submission to a patent office concerning a Combined Therapy
Invention that interprets the scope of a Patent Right of BMS without the prior
written consent of BMS.  The Recipient shall be reimbursed for any costs and
expenses incurred in prosecuting Combined Therapy Patent Rights and the
subsequent maintenance of Combined Therapy Patent Rights by BMS such that BMS
shall be responsible for [**] percent ([**]%) of such costs.  From time-to-time,
the Recipient shall invoice BMS such amounts and BMS shall pay the Recipient
such invoiced amounts within [**] after receipt of an invoice therefor.  The
Parties shall discuss in good faith the countries in which the Combined Therapy
Patent Rights will be filed.  In case one of the two Parties decides not to file
or maintain a Combined Therapy Patent Right in a given country (and also elects
not to reimburse the other Party for [**]) of the costs of prosecution and
maintenance of such Combined Therapy Patent Right in such country), the other
Party shall have the right to file, prosecute and maintain such Combined Therapy
Patent Right in such country in its own name and at its own expense.  In this
case, the Party who decides not to file or maintain (and also decides not to
reimburse the other Party for its share of the costs of) a Combined Therapy
Patent Right for a given country shall promptly assign its rights to the
Combined Therapy Patent Right in said country to the Party (the “Filing Party”)
who wishes to file or maintain said Combined Therapy Patent Right in such
country and the Filing Party shall grant, and hereby grants, to the





Page 18 of 40

--------------------------------------------------------------------------------

 



other Party an irrevocable, perpetual, fully-paid, non-exclusive license, with
the right to grant and authorize sublicenses, under such Combined Therapy Patent
Rights to make, have made, use, sell, offer for sale, import and other exploit
products and services in such country.  The Party who does not wish to file or
maintain a Combined Therapy Patent Right in any country shall assist in the
timely provision of all documents required under national provisions to register
said assignment of rights with the corresponding national authorities at the
sole expenses of the Party who wishes to file or maintain such Combined Therapy
Patent Right in that given country.  If the Parties cannot agree with respect to
the decision to file or maintain a Combined Therapy Patent Right within [**]
subsequent to the initiation of the Parties’ good faith efforts to resolve any
disagreement, then either Party shall have the right to file or maintain any
Combined Therapy Patent Right in the names of both Parties, provided that: (i)
any such Combined Therapy Patent Right shall be jointly owned by the Parties and
subject to the freedom to use and operate under such Combined Therapy Patent
Right as set forth in the first sentence of this Section 6.1(c); (ii) such
prosecuting Party obtains the prior consent of the non-prosecuting Party, which
consent shall not be unreasonably withheld or delayed, and (iii) the
non-prosecuting party reimburses the prosecuting party for its [**] share of the
patent costs.

(d)         Separation of Patent Rights. In order to more efficiently enable the
prosecution and maintenance of the BMS Study Patent Rights, the Recipient Study
Patent Rights and Combined Therapy Patent Rights relating to Inventions as
described above, the Parties will use good faith efforts to separate BMS Study
Patent Rights, the Recipient Study Patent Rights, Combined Therapy Patent
Rights, BMS Independent Patent Rights and the Recipient Independent Patent
Rights into separate patent filings to the extent possible and without adversely
impacting such prosecution and maintenance or the scope of the protected subject
matter.

6.2        Disclosure and Assignment of Inventions.  Each Party shall disclose
promptly to the other Party in writing and on a confidential basis all
Inventions, prior to any public disclosure thereof or filing of Patent Rights
therefor and allowing sufficient time for comment by the other Party.  In
addition, each Party shall, and does hereby, assign, and shall cause its
Affiliates and contractors to so assign, to the other Party, without additional
compensation, such right, title and interest in and to any Inventions as well as
any Patent Rights and other intellectual property rights with respect thereto,
as is necessary to fully effect, as applicable, the sole ownership provided for
in Sections 6.1(a) and 6.1(b) and the joint ownership provided for in Section
6.1(c).

6.3        Infringement of Patent Rights by Third Parties.

(a)          Notice.  Each Party shall promptly notify the other Party in
writing of any Infringement of Combined Therapy Patent Rights, of which its
in-house patent counsel becomes aware.

(b)          Infringement of Recipient Study Patent Rights.  For all
Infringements of Recipient Study Patent Rights anywhere in the world, the
Recipient shall have the exclusive right to prosecute such Infringements as it
may determine in its sole and absolute discretion, and the Recipient shall bear
all related expenses and retain all related recoveries.  BMS shall reasonably
cooperate with the Recipient or its designee (to the extent BMS has relevant
information arising out of this Agreement), at the Recipient’s request and
expense, in any such action.

(c)           Infringement of BMS Study Patent Rights.  For all Infringements of
BMS Study Patent Rights anywhere in the world, BMS shall have the exclusive
right to prosecute such Infringements as it may determine in its sole and
absolute discretion, and BMS shall bear all related expenses and retain all
related recoveries.  The Recipient shall reasonably cooperate with BMS or its
designee (to the extent that the Recipient has relevant information arising out
of this Agreement), at BMS’s request and expense, in any such action.





Page 19 of 40

--------------------------------------------------------------------------------

 



(d)         Infringement of Combined Therapy Patent Rights.

(i)          With respect to Infringements of Combined Therapy Patent Rights,
the Parties shall mutually agree as to whether to bring an enforcement action to
seek the removal or prevention of such Infringements and damages therefor and,
if so, which Party shall bring such action, with any costs and expenses relating
thereto to be allocated in accordance with Section 6.3(d)(ii).

(ii)         Regardless of which Party brings an enforcement action pursuant to
Section 6.3(d)(i) or whether the Parties reach agreement to initiate such an
enforcement action, the other Party hereby agrees to cooperate reasonably in any
such action, including, if required, by bringing a legal action, furnishing a
power of attorney or joining as a plaintiff to such a legal action.  If the
Parties mutually agree to bring an enforcement action, BMS shall be responsible
for [**] percent ([**]%), and the Recipient shall be responsible for [**]
percent ([**]%), of the reasonable and verifiable costs and expenses incurred in
connection with any such action.  If either Party recovers monetary damages from
any Third Party in an action agreed to by the Parties, such recovery shall be
allocated first to the reimbursement of any actual, unreimbursed costs and
expenses incurred by the Parties in such litigation (including, for this
purpose, a reasonable allocation of expenses of internal counsel) pro rata in
accordance with the aggregate amounts spent by both Parties, and any remaining
amounts shall be split [**] percent ([**]%) to the Recipient and [**] percent
([**]%) to BMS, unless the Parties agree in writing to a different
allocation.  If the Parties do not agree to initiating such an enforcement
action, (A) the Party initiating such enforcement action shall be responsible
for the costs and expenses incurred in connection with such action and shall
reimburse the other Party for the costs the other Party incurs for the
assistance and cooperation requested by such Party and (B) the Party initiating
such enforcement action shall retain all recoveries from such enforcement
action.  Neither Party shall enter into any settlement without the prior written
consent of the other Party in connection with any proceeding under this Section
6.3(d).

6.4        Infringement of Third Party Rights.

(a)         Notice.  If the activities relating to the Combined Therapy Clinical
Trial become the subject of a claim of infringement of a patent, copyright or
other proprietary right by a Third Party anywhere in the world, the Party first
having notice of the claim shall promptly notify the other Party and, without
regard to which Party is charged with said infringement and the venue of such
claim, the Parties shall promptly confer to discuss the claim.

(b)         Defense.  If both Parties are charged with infringement pursuant to
a claim described in Section 6.4(a), each Party shall have the right to defend
itself against such claim and the Parties shall discuss in good faith defending
such claim jointly.  If only one Party is charged with infringement, such Party
will have the first right but not the obligation to defend such claim.  If the
charged Party does not commence actions to defend such claim within [**] after
request by the other Party to do so, then the other Party shall have the right,
but not the obligation, to defend any such claim to the extent such claim
pertains to the other Party’s Compound.  In any event, the non-defending Party
shall reasonably cooperate with the Party conducting the defense of the claim
and shall have the right to participate with separate counsel at its own
expense, and the defending Party shall consider comments and suggestions on
strategy for defending the action by the non-defending Party in good faith.  The
Party defending the claim shall bear the cost and expenses of the defense of any
such Third Party infringement claim and shall have sole rights to any
recovery.  If the Parties jointly defend the claim, the Recipient shall bear
[**] percent ([**]%), and BMS shall bear [**] percent ([**]%) of any costs and
expenses of the defense of any such Third Party infringement claim; provided,
however, that, notwithstanding the foregoing, if the claim relates solely to one
Party’s Compound, such Party will bear [**] percent ([**]%) of the costs and
expenses of the defense of such claim and shall have the sole right, but not the
obligation, to defend, settle and otherwise handle the disposition of such
claim.  Neither Party shall enter into any settlement concerning activities
under this Agreement or the Combined Therapy that affects the other Party’s
rights under this Agreement or imposes





Page 20 of 40

--------------------------------------------------------------------------------

 



any obligations on the other Party, including any admissions of wrongdoing on
behalf of the other Party, without such other Party’s prior written consent, not
to be unreasonably withheld or delayed, except that a Party may settle any claim
that solely relates to its Compound without the consent of the other Party as
long as such other Party’s rights under this Agreement are not adversely
impacted (in which case, it will obtain such other Party’s prior written
consent, not to be unreasonably withheld or delayed).

6.5        Combined Therapy Clinical Trial Regulatory Documentation.  Subject to
the license and other rights granted by each Party to the other Party pursuant
to this Agreement, the Recipient shall solely own all right, title and interest
in and to the Combined Therapy Clinical Trial Regulatory Documentation;
provided,  however,  that BMS shall retain sole and exclusive ownership of any
BMS Regulatory Documentation that is submitted with or referenced in the
Combined Therapy Clinical Trial Regulatory Documentation and that the Recipient
shall retain sole and exclusive ownership of any Recipient Regulatory
Documentation that is submitted with or referenced in the Combined Therapy
Clinical Trial Regulatory Documentation.  This Section 6.5 is without limitation
of any other disclosure obligations under this Agreement.

6.6        No Other Use.  Except as expressly provided in Section 6.1, the
Recipient agrees not to apply for any Patent Rights based on or containing BMS
Confidential Information, and to give no assistance to any Third Party for such
application without BMS’s prior written authorization, and BMS agrees not to
apply for any Patent Rights based on or containing the Recipient’s Confidential
Information, and to give no assistance to any Third Party for such application
without the Recipient’s prior written authorization.

6.7        Joint Research Agreement.  The Parties acknowledge and agree that
this Agreement is a “joint research agreement” as defined in 35 USC § 100 (h).

ARTICLE 7

COSTS AND EXPENSES

7.1        Manufacturing and IP Costs.  Expenses incurred as described in
Article 4 (regarding Manufacturing and Supply) and Article 6 (regarding
Intellectual Property) shall be borne or shared by the Parties as provided in
such Articles.

7.2        TP Study Costs.  For all expenses (other than those set forth in
section 7.1) that are directly attributable or reasonably allocable to the
conduct of the Combined Therapy Clinical Trial: (a) the Recipient will solely
bear all out-of-pocket costs reasonably incurred by the Recipient (or by BMS
pursuant to the following sentence) to Third Parties (including to CROs,
laboratories, investigators, and clinical sites/IRBs) in connection with the
performance of the Combined Therapy Clinical Trial (“TP Study Costs”), and (b)
each Party shall be solely responsible for all of its own internal costs
(including costs of individual independent contractors) incurred by such Party
or any of its Affiliates.  It is not expected that BMS will incur any TP Study
Costs; however, in the event BMS should incur any TP Study Costs in connection
with the conduct of the Combined Therapy Clinical Trial, the Recipient will
reimburse BMS for same on a [**] basis within [**] following submission of an
invoice therefor and appropriate supporting documentation,





Page 21 of 40

--------------------------------------------------------------------------------

 



provided that BMS has provided Recipient a reasonable opportunity to address the
legitimacy of any TP Study Costs.

7.3        Third Party License Payments.  If the conduct of the Combined Therapy
Clinical Trial requires a Third Party License Payment, then the Party required
to make such payment shall be responsible for same.

ARTICLE 8

RECORDS AND STUDY DATA

8.1        Records.  Each Party shall maintain complete and accurate records of
all work conducted with respect to the Combined Therapy Clinical Trial and of
all results, information, data, data analyses, reports, records, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences and developments made by or provided to either Party, or by the
Parties together, in the course of such Party(ies)’ efforts with respect to the
Combined Therapy Clinical Trial (including any statistical analysis plan and any
bioanalysis plan to be conducted pursuant to the Protocol or otherwise agreed to
by the Parties) (such results, information, data, data analyses, reports, case
report forms, adverse event reports, trial records, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
developments, and the Protocol referred to as the “Study Data”).  Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Combined Therapy Clinical Trial in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes.

8.2        Ownership of Study Data.  BMS shall own the Study Data to the extent
that it relates exclusively to the BMS Study Drug (“BMS Study Data”), and the
Recipient shall own the Study Data to the extent that it relates exclusively to
the Recipient Study Drug (“Recipient Study Data”).  Both Parties shall jointly
own any Study Data that does not relate exclusively to the Recipient Study Drug
or the BMS Study Drug (“Combined Therapy Study Data”).  Each Party shall, and
does hereby, assign, and shall cause its Affiliates to so assign, to the other
Party, without additional compensation, such right, title and interest in and to
any Study Data as is necessary to fully effect the foregoing, and agrees to
execute all instruments as may be reasonably necessary to effect same.

8.3        Use of Study Data.

(a)         Use of a Party’s Own Study Data.  BMS may use and analyze the BMS
Study Data for any purpose without obligation or accounting to the Recipient,
who shall hold the BMS Study Data in confidence pursuant to this Agreement.  The
Recipient may use and analyze the Recipient Study Data for any purpose without
obligation or accounting to BMS, who shall hold the Recipient Study Data in
confidence pursuant to this Agreement.

(b)         Use of Combined Therapy Study Data by BMS.  BMS and its Affiliates
and (sub)licensees shall have the right to use and analyze the Combined Therapy
Study Data (i) in connection with the independent development, commercialization
or other exploitation of the BMS Study Drug (alone or in combination with other
drugs and/or other pharmaceutical agents) and/or for inclusion in the safety
database for the BMS Study Drug, in each case without the consent of, or any
obligation to account to, the Recipient, and (ii) to conduct studies with
Samples pursuant to Section 8.5.  Subject to Section 8.5, the results of all
such analyses or uses shall be owned by BMS, including any intellectual property
arising out of same, unless the Parties shall have agreed otherwise in a writing
separate from this Agreement.  BMS and its Affiliates and (sub)licensees shall
also be entitled to use the Combined Therapy Study Data during and following the
Term to (1) make regulatory filings, meet regulatory requirements, and seek
approvals for the BMS Study Drug, either alone or as part of the Combined
Therapy, (2) evaluate the safety and efficacy of the Combined Therapy and the
BMS Study Drug, and (3) promote indications based on, and to





Page 22 of 40

--------------------------------------------------------------------------------

 



disseminate, the Combined Therapy Study Data for the benefit of the BMS Study
Drug, either alone or as part of the Combined Therapy, where permitted by and in
accordance with Applicable Law; provided that nothing in the foregoing is
intended or shall be construed as granting BMS any right or license, expressly
or impliedly to make, have made, use, sell, offer for sale, or import the
Recipient Study Drug.  The Recipient grants BMS and its Affiliates and
(sub)licensees a Right of Cross-Reference to the Recipient Regulatory
Documentation and the Combined Therapy Clinical Trial Documentation for the
Recipient Study Drug or the Combined Therapy for the sole purpose of enabling
BMS and its Affiliates and sublicensees to exercise its rights under clause (1)
of this Section 8.3(b), which right shall survive any expiration or termination
of this Agreement.

(c)         Use of Combined Therapy Study Data by the Recipient.  The Recipient
and its Affiliates and licensees shall have the right to use and analyze the
Combined Therapy Study Data (i) in connection with the independent development,
commercialization or other exploitation of the Recipient Study Drug (alone or in
combination with other drugs and/or other pharmaceutical agents and/or for
inclusion in the safety database for the Recipient Study Drug, in each case
without the consent of, or any obligation to account to, BMS and (ii) to conduct
studies with Samples pursuant to Section 8.5.  Subject to Section 8.5, the
results of all such analyses or uses shall be owned by the Recipient, including
any intellectual property arising out of same, unless the Parties shall have
agreed otherwise in a writing separate from this Agreement.  The Recipient, its
Affiliates and licensees shall be entitled to use the Combined Therapy Study
Data during and following the Term to (1) make regulatory filings, meet
regulatory requirements and seek approvals for the Recipient Study Drug, either
alone or as part of the Combined Therapy, (2) evaluate the safety and efficacy
of the Combined Therapy and the Recipient Study Drug, and (3) promote
indications based on, and to disseminate, the Combined Therapy Study Data for
the benefit of the Recipient Study Drug, either alone or as part of the Combined
Therapy, where permitted by and in accordance with Applicable Law; provided that
nothing in the foregoing is intended or shall be construed as granting the
Recipient any right or license, expressly or impliedly, to make, have made, use,
sell, offer for sale, or import the BMS Study Drug.  BMS grants the Recipient,
its Affiliates and licensees of the Recipient Study Drug a Right of
Cross-Reference to the relevant Regulatory Documentation Controlled by BMS for
the BMS Study Drug for the sole purpose of enabling the Recipient to exercise
its rights under clause (1) of this Section 8.3(c) in the Territory.

(d)          Biomarker/Dx Agent Development.  Each Party may use and disclose to
a Third Party the Combined Therapy Study Data and its Compound’s Study Data,
under obligations of confidentiality consistent with this Agreement, to develop
and commercialize a biomarker or diagnostic test for use with its Compound
and/or the Combined Therapy, and, unless otherwise mutually agreed by the
Parties in writing, will own any intellectual property arising out of the work
funded or conducted by it with or through such Third Party and shall grant, and
hereby grants, to the other Party a worldwide, perpetual, irrevocable, fully
paid-up, royalty-free non-exclusive license, with the right to grant and
authorize sublicenses, under such intellectual property arising out of the
Combined Therapy Clinical Trial, solely to develop and commercialize biomarkers
and/or diagnostic tests for use with such other Party’s Compound and/or the
Combined Therapy.  The Parties will discuss in good faith any opportunities to
jointly participate in the development of any such biomarker or diagnostic test
for use with the Combined Therapy.

(e)           No Other Uses.  All other uses of Study Data are limited solely to
those permitted by this Agreement, and neither Party may use Study Data for any
other purpose without the consent of the other Party during and after the Term.

8.4        Access to Study Data.  Subject to the provisions of Sections 8.1,
each Party shall have access to all Study Data (including de-identified patient
records).  The Recipient shall make such Study Data in its possession available
to BMS within a reasonable period, not to exceed [**], after such Study Data is
available to or generated by the Recipient.





Page 23 of 40

--------------------------------------------------------------------------------

 



8.5        Samples.

(a)         Samples shall be owned by the Recipient (to the extent not owned by
the patient and/or the clinical trial site).  Any such Samples shall be
collected in accordance with the Protocol and applicable ICFs.  Recipient shall
be permitted to use such Samples for any purpose, including for those purposes
set forth in the Protocol, without the prior written consent of BMS, provided,
however, such uses that are not already set forth in the Protocol and are
directed to the Combined Therapy shall be disclosed to BMS at reasonable amount
of time prior to commencement of such Sample studies, such that BMS will have
the opportunity to review the potential use or study design and the opportunity
to remit payment for the cost of such use or associated with the performance of
such study in return for co-ownership of the rights to such Samples and the data
generated from such use, with the terms of such use to be set forth in a written
agreement between the Parties setting forth the Samples to be used, and any
appropriate terms/restrictions on such use, and costs to be borne by such
parties, such terms to be agreed upon in each party’s reasonable
discretion.  Nothing in this section 8.5(a) shall prevent BMS from remitting
payment to the extent that it should require any samples.   Any data and
intellectual property arising out of such Sample use shall be owned by the Party
conducting such study using same, provided that, to the extent that any such
data or intellectual property relates solely to the Combined Therapy (or
biomarkers solely for use with the Combined Therapy), shall be considered
Combined Therapy Study Data, Combined Therapy Inventions and/or Combined Therapy
Patent Rights, as the case may be.  Samples for PK and ADA serum analysis will
be stored for future use in the Recipient’s sample repository, unless the
Parties agree that BMS would store such samples, provided that, if the Party
holding the Samples determines that it no longer has a use for the Samples and
the other Party determines that it does, then the Samples shall, subject to
Applicable Law and the terms of the signed ICFs, be transferred to the other
Party and may be used solely thereafter by the other Party.  If neither Party
has any further use for the Samples, then the remaining Samples will be
destroyed pursuant to the respective Party’s standard operating procedures for
sample retention and destruction, subject to the terms of and permission(s)
granted in the informed consent forms signed by the subjects contributing the
Samples in the Combined Therapy Clinical Trial.

(b)          If mutually agreed, BMS will arrange for the Recipient to use BMS’s
preferred Third Party vendor(s), at the Recipient’s expense, for bioanalytical
work of Samples from Combined Therapy Clinical Trial subjects on the BMS Study
Drug.  Such vendor(s) will provide the results of their bioanalytical work of
such Samples to the Recipient and BMS, which results will be included in the
final clinical study report, along with the bioanalytical work of the Recipient
Study Drug and BMS Study Drug performed by or on behalf of the Recipient.  For
the avoidance of doubt, all bioanalytical results for the BMS Study Drug and the
Recipient Study Drug are deemed Study Data.  All data derived pursuant to the
Protocol from such Samples is deemed Study Data.

ARTICLE 9

CONFIDENTIALITY

9.1        Nondisclosure of Confidential Information.

(a)          All written, visual, oral and electronic data, information,
know-how or other proprietary information or materials, both technical and
non-technical, disclosed by one Party to any other Party pursuant to this
Agreement, or prior to the Effective Date and relating to matters contemplated
by this agreement, and disclosed in the manner specified herein, that (a) if in
tangible form, is labeled in writing as “proprietary” or “confidential” (or
similar reference) or which by its nature would reasonably be understood to be
of a proprietary or confidential nature, or (b) if in oral or visual form, is
identified as proprietary or confidential or for internal use only at the time
of disclosure or within [**] thereafter shall be “Confidential Information” of
the disclosing Party, and all Study Data and Inventions shall be the
Confidential





Page 24 of 40

--------------------------------------------------------------------------------

 



Information of the Party owning such Study Data or Invention (as provided in
Section 8.2 with regard to Study Data and Section 6.1 with regard to
Inventions).  For purposes of this Agreement, regardless of which Party
discloses such Confidential Information to the other, (i) all Recipient Study
Inventions, Recipient Technology and Recipient Regulatory Documentation shall be
Confidential Information of the Recipient and BMS shall be the receiving Party,
(ii) all BMS Study Inventions, BMS Technology, and BMS Regulatory Documentation
shall be Confidential Information of BMS and the Recipient shall be the
receiving Party.

(b)         The Parties agree that the terms of this Agreement shall be treated
as Confidential Information of both Parties, and thus may be disclosed only as
permitted by Section 9.3.  Except as required by Applicable Law, each Party
agrees not to issue any press release or public statement disclosing information
relating to this Agreement or the transactions contemplated hereby or the terms
hereof without the prior written consent of the other Party, except as permitted
by Sections 9.3 and 9.6(b).

(c)         Except to the extent expressly authorized in this Section 9.1 and
Sections 9.2, 9.3 and 9.6 below, or as otherwise agreed in writing by the
Parties, each Party agrees that, for the Term and for a period of seven (7)
years thereafter (or, in the case of Confidential Information that constitutes a
trade secret of either Party, indefinitely thereafter until the Party owning
such Confidential Information informs the other Party that such information is
no longer considered a trade secret, provided, however, that such Confidential
Information is clearly labeled as a trade secret in writing), it shall (A) keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Confidential Information of the other Party (including information relating to
this Agreement or the transactions contemplated hereby or the terms hereof), (B)
treat the other Party’s Confidential Information with the same degree of care
the receiving Party uses for its own confidential information but in no event
with less than a reasonable degree of care; and (C) reproduce the disclosing
Party’s Confidential Information solely to the extent necessary or reasonably
useful to accomplish the receiving Party’s obligations under this Agreement or
exercise the receiving Party’s rights to use and disclose such Confidential
Information as expressly provided for in this Agreement, with all such
reproductions being considered the disclosing Party’s Confidential
Information  Notwithstanding anything to the contrary in this Section 9.1, and
subject to Section 8.3, the receiving Party may disclose the disclosing Party’s
Confidential Information to its employees, consultants, agents or permitted
(sub)licensees solely on a need-to-know basis for the purpose of fulfilling the
receiving Party’s obligations under this Agreement or exercising the receiving
Party’s rights to use and disclose such Confidential Information as expressly
provided for in this Agreement; provided, however, that (1) any such employees,
consultants, agents or permitted (sub)licensees are bound by obligations of
confidentiality and non-use at least as restrictive as those set forth in this
Agreement, and (2) the receiving Party remains liable for the compliance of such
employees, consultants, agents or permitted (sub)licensees with such
obligations.  Each receiving Party acknowledges that in connection with its and
its representatives examination of the Confidential Information of the
disclosing Party, the receiving Party and its representatives may have access to
material, non-public information, and that the receiving Party is aware, and
will advise its representatives who are informed as to the matters that are the
subject of this Agreement, that State and Federal laws, including United States
securities laws, may impose restrictions on the dissemination of such
information and trading in securities when in possession of such
information.  Each receiving Party agrees that it will not, and will advise its
representatives who are informed as to the matters that are the subject of this
Agreement to not, purchase or sell any security of the disclosing Party on the
basis of the Confidential Information to the extent such Confidential
Information constitute material nonpublic information about the disclosing Party
or such security.

(d)          Combined Therapy Study Data shall be treated as Confidential
Information of each Party and shall not be disclosed to Third Parties except to
the extent it falls within the exceptions set forth in Section 9.2 below, is
authorized under this Section 9.1 or Section 9.3, is required to be filed with a





Page 25 of 40

--------------------------------------------------------------------------------

 



Regulatory Authority or included in a product’s label or package insert, is
reasonably necessary to be disclosed in order for a Party to exercise its rights
under Section 8.3(b) or 8.3(c) or it is disclosed pursuant to Section 9.6.

9.2        Exceptions.  The obligations in Section 9.1 shall not apply with
respect to any portion of Confidential Information that the receiving Party can
demonstrate by contemporaneous tangible records or other competent proof:

(a)         was already known to the receiving Party (or its Affiliates), other
than under an obligation of confidentiality, either (i) at the time of
disclosure by the disclosing Party, or (ii) if applicable, at the time that it
was generated hereunder, whichever ((i) or (ii)) is earlier;

(b)         was generally available to the public or otherwise part of the
public domain either (i) at the time of its disclosure to the receiving Party,
or (ii) if applicable, at the time that it was generated hereunder, whichever
((i) or (ii)) is earlier;

(c)         became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

(d)         was disclosed to the receiving Party (or its Affiliates), other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the Party owning or Controlling the information not to disclose such
information to others; or

(e)         was independently discovered or developed by the receiving Party (or
its Affiliates) without the use of, or reference to, the Confidential
Information belonging to the disclosing Party.

9.3        Authorized Disclosure.  Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information belonging to the
other Party to the extent such disclosure is reasonably necessary in the
following instances:

(a)         filing or prosecuting Patent Rights pursuant to Section 6.1(c);

(b)         prosecuting or defending litigation;

(c)         complying with Applicable Law or the rules or regulations of any
securities exchange on which such Party’s stock is listed;

(d)         disclosure, in connection with the performance of this Agreement, to
Affiliates, permitted (sub)licensees, contractors, IRBs, CROs, academic
institutions, consultants, agents, investigators, and employees and contractors
engaged by study sites and investigators involved with the Combined Therapy
Clinical Trial, each of whom prior to disclosure must be bound by terms of
confidentiality and non-use at least as protective of Confidential Information
as those set forth in this Article 9;

(e)         disclosure of the Combined Therapy Study Data, Combined Therapy
Inventions and Combined Therapy Patent Rights to Regulatory Authorities in
connection with the development of the Combined Therapy, the Recipient Study
Drug or the BMS Study Drug;

(f)         disclosure of relevant safety information contained within the
Combined Therapy Study Data to investigators, IRBs and/or ethics committees and
Regulatory Authorities that are involved in other clinical trials of the
Recipient Study Drug with respect to the Recipient, and the BMS Study Drug with
respect to BMS, and, in the event of a Material Safety Issue, to Third Parties
that are collaborating





Page 26 of 40

--------------------------------------------------------------------------------

 



with the Recipient or BMS, respectively in the conduct of such other clinical
trials of the Recipient Study Drug or the BMS Study Drug, in each case solely to
the extent necessary for the conduct of such clinical trials and/or to comply
with Applicable Law and regulatory requirements; and

Notwithstanding the foregoing, if a Party is required or otherwise intends to
make a disclosure of any other Party’s Confidential Information pursuant to
Section 9.3(b) and/or Section 9.3(c), it shall give advance notice to such other
Party of such impending disclosure and endeavor in good faith to secure
confidential treatment of such Confidential Information and/or reasonably assist
the Party that owns such Confidential Information in seeking a protective order
or other confidential treatment.

9.4        Omitted

9.5        Disclosure to Third Party Co-Medication Manufacturer.
 Notwithstanding any other provision of this Agreement, BMS hereby authorizes
the Recipient to disclose to the manufacturer of any co-medication necessary for
the Combined Therapy Clinical Trial the applicable Protocol and any related
Confidential Information necessary for such manufacturer to update its product
label if such disclosure is necessary to obtain the co-medication for use in
such Combined Therapy Clinical Trial; provided, however, that all materials
delivered to such manufacturer will be redacted of all non-public information
related to the BMS Study Drug.  Any such disclosure shall be subject to
confidentiality obligations at least as restrictive as those set forth herein
and shall restrict the manufacturer to using the information provided solely to
make regulatory filings relating to the use of the applicable co-medication in
such Combined Therapy Clinical Trial.

9.6        Press Releases and Publications.

(a)         The Parties shall jointly agree to the content and timing of all
public communications with respect to this Agreement, press releases, Q&As, and
the content of, and wording for, any listing the Combined Therapy Clinical Trial
required to be listed on a public database or other public registry such as
www.clinicaltrials.gov).  For clarity, if either Party terminates this Agreement
pursuant to Section 12.4, the Parties shall mutually agree upon any external
communication related to such termination, which shall not include the rationale
for such termination unless (and to the extent) mutually agreed by the Parties;
provided that either Party shall be permitted to publicly disclose information
that such Party determines in good faith is necessary to be disclosed to comply
with Applicable Law or the rules or regulations of any securities exchange on
which such Party’s stock may be listed, or pursuant to an order of a court or
governmental entity.

(b)         The Recipient and BMS agree to collaborate to publicly disclose,
publish or present (i) top-line results from the Combined Therapy Clinical
Trial, limited if possible to avoid jeopardizing the future publication of the
Study Data at a scientific conference or in a scientific journal, solely for the
purpose of disclosing, as soon as reasonably practicable, the safety or efficacy
results and conclusions that are material to either Party under applicable
securities laws, and (ii) the conclusions and outcomes (the “Results”) of the
Combined Therapy Clinical Trial at a scientific conference as soon as reasonably
practicable following the completion of such Combined Therapy Clinical Trial,
subject in the case of (ii) to the following terms and conditions.  The Party
proposing to disclose, publish or present the Results shall deliver to the other
Party a copy of the proposed disclosure, publication or presentation at least
[**] before submission to a Third Party.  The reviewing Party shall determine
whether any of its Confidential Information that may be contained in such
disclosure, publication or presentation should be modified or deleted, whether
to file a patent application on any Recipient Study Invention (solely with
respect to the Recipient) or BMS Study Invention (solely with respect to BMS) or
Combined Therapy Invention disclosed therein.  The disclosure, publication or
presentation shall be delayed for an additional [**] (i.e., a total of [**] from
the initial proposal) if the reviewing Party reasonably requests such extension
to allow time for the preparation and filing of relevant patent
applications.  If the reviewing Party reasonably





Page 27 of 40

--------------------------------------------------------------------------------

 



requests modifications to the disclosure, publication or presentation to prevent
the disclosure of Confidential Information of the reviewing Party (other than
the Results or Study Data), the publishing Party shall edit such publication to
prevent the disclosure of such information prior to submission of the
disclosure, publication or presentation.  In the event of a disagreement as to
content, timing and/or venue or forum for any disclosure, publication or
presentation of the Results, such dispute (a “Publication Dispute”) shall be
referred to the Executive Officers (or their respective designees); provided
that, in the absence of agreement after such good faith discussions, and upon
expiration of the additional [**]-period, (A) academic collaborators or clinical
trial sites engaged by the Recipient in connection with the performance of the
Combined Therapy Clinical Trial may publish Combined Therapy Study Data obtained
by such academic collaborator or clinical trial site solely to the extent that
such ability to publish such Combined Therapy Study Data is set forth in an
agreement between the Recipient and such academic collaborator or clinical trial
site relating to the conduct of Combined Therapy Clinical Trial and (B) the
publishing Party may proceed with the disclosure, publication or presentation
provided that such disclosure, publication or presentation is consistent with
its internal publication guidelines and customary industry practices for the
publication of similar data and does not disclose the Confidential Information
of the other Party (other than the Results or Study Data).  Authorship of any
publication shall be determined based on the accepted standards used in
peer-reviewed academic journals at the time of the proposed disclosure,
publication or presentation.  The Parties agree that they shall make reasonable
efforts to prevent publication of a press release that could jeopardize the
future publication of Study Data at a scientific conference or in a scientific
journal but in no way will this or any other provision of this Agreement
supersede the requirements of any Applicable Law or the rules or regulations of
any securities exchange or listing entity on which a Party’s stock is listed
(including any such rule or regulation that may require a Party to make public
disclosures about interim results of the Combined Therapy Clinical Trial).

(c)           The Recipient agrees to include in all press releases,
presentations and publications it makes related to the Combined Therapy Clinical
Trial specific mention, if applicable, of the BMS Study Drug and the support and
involvement of BMS.  BMS agrees to include in all press releases, presentations
and publications it makes related to the Combined Therapy Clinical Trial
specific mention, if applicable, of the Recipient Study Drug and the support and
involvement of the Recipient.

9.7        Compliance with Sunshine Laws.

(a)          For purposes of compliance with reporting obligations under
Sunshine Laws, as between the Parties, the Recipient represents that it is not,
as of the Effective Date, subject to reporting obligations under the Sunshine
Laws.  Therefore, as between the Parties, BMS will report payments or other
transfers of value (“POTV”) made by the Recipient or the CRO related to the
conduct of the Combined Therapy Clinical Trial and any applicable associated
contractor engagements as required under the Sunshine Laws for the Combined
Therapy Clinical Trial.  BMS shall request delayed publication for any reported
POTV for studies sponsored by the Recipient as permitted under the Sunshine Laws
and if consistent with BMS’s normal business practices.  In the event that the
Recipient becomes responsible for reporting POTV for studies sponsored by it in
a given country during the Term, the Recipient shall provide written
notification to BMS and the Parties will meet to confer to discuss how they wish
to handle reporting thereafter.  Interpretation of the Sunshine Laws for
purposes of reporting any POTV by a Party shall be in such Party’s sole
discretion so long as the interpretation complies with Applicable Law.

(b)          The Recipient (i) will provide (to the extent in the possession of
the Recipient), or will utilize Commercially Reasonable Efforts to obligate and
ensure that each CRO and other applicable Third Party contractors for the
Combined Therapy Clinical Trial provides, BMS with any information requested by
BMS as BMS may reasonably determine is necessary for BMS to comply with its
reporting obligations under Sunshine Laws (with such amounts paid to, or at the
direction of, healthcare providers, teaching hospitals and/or any other persons
for whom POTVs must be reported under Sunshine Laws to be reported to BMS within
a reasonable time period specified by BMS) and (ii) will reasonably cooperate





Page 28 of 40

--------------------------------------------------------------------------------

 



with, and will utilize Commercially Reasonable Efforts to obligate and ensure
that each CRO and other applicable Third Party contractors for the Combined
Therapy Clinical Trial reasonably cooperates with, BMS in connection with its
compliance with such Sunshine Laws.  The form in which the Recipient provides
any such information shall be mutually agreed but sufficient to enable BMS to
comply with its reporting obligations and BMS may disclose any information that
it believes is necessary to comply with Sunshine Laws.  Without limiting the
foregoing, BMS shall have the right to allocate POTVs in connection with this
Agreement in any required reporting under Sunshine Laws in accordance with its
normal business practices. These obligations shall survive the expiration and
termination of this Agreement to the extent necessary for BMS to comply with
Sunshine Laws. The Recipient shall not be required to provide any information to
BMS that is subject to disclosure pursuant to the Recipient’s own obligations
under the Sunshine Laws.

(c)           For purposes of this Section 9.7, “Sunshine Laws” shall mean
Applicable Laws requiring collection, reporting and disclosure of POTVs to
certain healthcare providers, entities and individuals.  These Applicable Laws
may include relevant provisions of the Patient Protection and Affordable Health
Care Act of 2010 and implementing regulations thereunder.

9.8        Destruction of Confidential Information.  Upon expiration or
termination of the Agreement, the receiving Party shall, upon request by the
other Party, immediately destroy or return all of the other Party’s Confidential
Information relating solely to its Compound as monotherapy (but not to the
Combined Therapy or the Combined Therapy Study Data) in its possession;
provided,  however,  that the receiving Party shall be entitled to retain one
(1) copy of Confidential Information solely for record-keeping purposes and
shall not be required to destroy any Confidential Information required, or
reasonably necessary, to be retained for any clinical trial activities that
continue after expiration or termination, or off-site computer files created
during automatic system back up which are subsequently stored securely by the
receiving Party.

9.9        Nonsolicitation of Employees.  Each Party agrees that, during the
conduct of the Combined Therapy Clinical Trial and for six (6) months
thereafter, neither it nor any of its Affiliates shall recruit, solicit or
induce any employee of the other Party directly involved in the development or
other activities conducted by the other Party under this Agreement to terminate
his or her employment with such other Party and become employed by or consult
for such other Party, whether or not such employee is a full‑time employee of
such other Party, and whether or not such employment is pursuant to a written
agreement or is at‑will.  For purposes of the foregoing, “recruit”, “solicit” or
“induce” shall not be deemed to mean (a) circumstances where an employee of one
Party initiates contact with the other Party or any of its Affiliates with
regard to possible employment, or (b) general solicitations of employment not
specifically targeted at employees of a Party or any of its Affiliates,
including responses to general advertisements.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1      Authority and Binding Agreement.  Each Party represents and warrants
to the other Party that (a) it has the corporate power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder,
(b) it has taken all necessary corporate action on its part required to
authorize the execution and delivery of the Agreement and the performance of its
obligations hereunder, and (c) the Agreement has been duly executed and
delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party that is enforceable against it in accordance with its
terms subject to bankruptcy, insolvency, reorganization, arrangement,
winding-up, moratorium, and similar laws of general application affecting the
enforcement of creditors’ rights generally, and subject to general equitable
principles, including the fact that the availability of equitable remedies, such
as injunctive relief or specific performance, is in the discretion of the court.





Page 29 of 40

--------------------------------------------------------------------------------

 



10.2      No Conflicts.  Each Party represents and warrants to the other Party
that, to the best of its knowledge, it has not entered, and shall not enter,
into any agreement with any Third Party that is in conflict with the rights
granted to the other Party under this Agreement, and has not taken any action
that would in any way prevent it from granting the rights granted to the other
Party under this Agreement, or that would otherwise materially conflict with or
adversely affect the rights granted to the other Party under this Agreement.

10.3      Litigation.  Each Party represents and warrants to the other Party, to
the best of its knowledge, it is not aware of any pending or threatened
litigation (and has not received any communication) that alleges that its
activities related to this Agreement have violated, or that by conducting the
activities as contemplated in this Agreement it would violate, any of the
intellectual property rights of any other Person (after giving effect to the
license grants in this Agreement).

10.4      No Adverse Proceedings.  Each Party represents and warrants to the
other Party that, except as otherwise notified to the other Party, there is not
pending or, to the knowledge of such Party, threatened, against such Party, any
claim, suit, action or governmental proceeding that would, if adversely
determined, materially impair the ability of such Party to perform its
obligations under this Agreement.

10.5      Consents.  Each Party represents and warrants to the other Party that,
to the best of its knowledge, all necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
(a) required to be obtained by such Party in connection with the execution and
delivery of this Agreement have been obtained (or will have been obtained prior
to such execution and delivery) and (b) required to be obtained by such Party in
connection with the performance of its obligations under this Agreement have
been obtained or will be obtained prior to such performance.

10.6      No Debarment. Each Party hereby certifies to the other that it has not
used, and will not use the services of any person disqualified, debarred,
banned, subject to debarment or convicted of a crime for which a person could be
debarred by the FDA under 21 U.S.C. 335a, as amended (or subject to a similar
sanction of any other Regulatory Authority), in any capacity in connection with
any of the services or work provided under the Combined Therapy Clinical Trial
and that this certification may be relied upon in any applications to the FDA or
any other Regulatory Authority.  It is understood and agreed that this
certification imposes a continuing obligation upon each Party to notify the
other promptly of any change in the truth of this certification.  Upon request
by a Party, the other Party agrees to provide a list of persons used to perform
the services or work provided under any activities conducted for or on behalf of
such Party or any of its Affiliates pursuant to this Agreement who, within the
[**] preceding the Effective Date, or subsequent to the Effective Date, were or
are convicted of one of the criminal offenses required by 21 U.S.C. 335a, as
amended, to be listed in any application for approval of an abbreviated
application for drug approval.

10.7      Compliance with Applicable Law.  Each Party represents and warrants to
the other Party that it shall comply with all Applicable Law of the country or
other jurisdiction, or any court or agency thereof, applicable to the
performance of its activities hereunder or any obligation or transaction
hereunder, including those pertaining to the production and handling of drug
products, such as those set forth by the Regulatory Authorities, as applicable,
and the applicable terms of this Agreement in the performance of its obligations
hereunder.

10.8      Affiliates.  Each Party represents and warrants to the other Party
that, to the extent the intellectual property, Regulatory Documentation or
Technology licensed by it hereunder are Controlled by its Affiliates or a Third
Party, it has the right to use, and has the right to grant (sub)licenses to the
other Party to use, such intellectual property, Regulatory Documentation or
Technology in accordance with the terms of this Agreement.

10.9      Ethical Business Practices.  Each Party represents and warrants to the
other Party that





Page 30 of 40

--------------------------------------------------------------------------------

 



neither it nor its Affiliates will make any payment, either directly or
indirectly, of money or other assets, including the compensation such Party
derives from this Agreement (collectively a “Payment”), to government or
political party officials, officials of International Public Organizations,
candidates for public office, or representatives of other businesses or persons
acting on behalf of any of the foregoing (collectively “Officials”) where such
Payment would constitute violation of any law, including the Foreign Corrupt
Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq.  In addition, regardless of
legality, neither it nor its Affiliates will make any Payment either directly or
indirectly to Officials if such Payment is for the purpose of improperly
influencing decisions or actions with respect to the subject matter of this
Agreement.  All activities will be conducted in compliance with the U.S. False
Claims Act and the U.S. Anti-Kickback Statute.

10.10    Accounting.  Each Party represents and warrants to the other Party that
all transactions under the Agreement shall be properly and accurately recorded
in all material respects on its books and records and that each document upon
which entries in such books and records are based is complete and accurate in
all material respects.

10.11    Single Agent Compound Safety Issues.  Each Party represents and
warrants that, to the best of its knowledge, it is not aware of any material
safety or toxicity issue with respect to its Single Agent Compound that are not
reflected in the investigator’s brochure for its Single Agent Compound existing
as of the Effective Date.

10.12    Compliance with Licensor Agreements.  Each Party will use, and will
cause its Affiliates to use, Commercially Reasonable Efforts to comply with its
obligations under any agreements entered into by it or its Affiliates with a
Third Party under which it is licensed any intellectual property rights or
confidential information relating to a Compound (and not to voluntarily
terminate same) to the extent necessary for the Combined Therapy Clinical Trial
to be conducted and completed in accordance with the terms of this Agreement and
for the other Party to receive the rights and benefits provided to it under this
Agreement.

10.13    DISCLAIMER OF WARRANTY. THE EXPRESS REPRESENTATIONS AND WARRANTIES
STATED IN THIS ARTICLE 10 ARE IN LIEU OF, AND THE PARTIES DO HEREBY DISCLAIM,
ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
USE, AND NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

ARTICLE 11

INDEMNIFICATION

11.1      BMS Indemnification. BMS hereby agrees to defend, hold harmless and
indemnify (collectively, “Indemnify”) the Recipient, its Affiliates, and its and
their agents, directors, officers, employees and subcontractors (the “Recipient
Indemnitees”) from and against any and all liabilities, expenses and/or losses,
including reasonable legal expenses and attorneys’ fees (collectively “Losses”)
resulting from Third Party suits, claims, actions and demands (each, a “Third
Party Claim”) to the extent that they arise or result from (a) the negligence or
intentional misconduct of any BMS Indemnitee or any (sub)licensee of BMS
conducting activities on behalf of BMS under this Agreement, (b) any breach by
BMS of any provision of this Agreement, (c) any injury (other than resulting
from known adverse effects) to a subject in the Combined Therapy Clinical Trial
to the extent caused solely by the BMS Study Drug, or (d) the use by BMS, its
Affiliates, contractors or (sub)licensees of Combined Therapy Study Data, BMS
Study Data, BMS Study Inventions, BMS Study Patent Rights, Combined Therapy
Inventions and





Page 31 of 40

--------------------------------------------------------------------------------

 



Combined Therapy Patent Rights (other than with respect to Third Party Claims
that are covered under Section 6.4); but excluding, in each case ((a) through
(d)), any such Losses to the extent arising or resulting from a cause or event
for which the Recipient is obligated to Indemnify the BMS Indemnitees pursuant
to Section 11.2.

11.2      Recipient Indemnification.  The Recipient hereby agrees to Indemnify
BMS, its Affiliates, and its and their agents, directors, officers, employees
and subcontractors (the “BMS Indemnitees”) from and against any and all Losses
resulting from Third Party Claims to the extent that they arise or result from
(a) the negligence or intentional misconduct of any Recipient Indemnitee or any
(sub)licensee of the Recipient conducting activities on behalf of the Recipient
under this Agreement, (b) any breach by the Recipient of any provision of this
Agreement, (c) any injury (other than resulting from known adverse effects) to a
subject in the Combined Therapy Clinical Trial to the extent caused solely by
the Recipient Study Drug, or (d) the use by the Recipient, its Affiliates,
contractors or (sub)licensees of Combined Therapy Study Data, Recipient Study
Data, Recipient Study Inventions, Recipient Study Patent Rights, Combined
Therapy Inventions and Combined Therapy Patent Rights (other than with respect
to Third Party Claims that are covered under Section 6.4); but excluding, in
each case ((a) through (d)), any such Losses to the extent arising or resulting
from a cause or event for which BMS is obligated to Indemnify the Recipient
Indemnitees pursuant to Section 11.1.

11.3      Indemnification Procedure. Each Party’s agreement to Indemnify the
other Party is conditioned on the performance of the following by the Party
seeking indemnification: (a) providing written notice to the Indemnifying Party
of any Loss and/or Third Party Claim of the types set forth in Section 11.1 and
11.2 promptly, and in any event within [**], after the Party seeking
indemnification has knowledge of such Loss and/or Third Party Claim; provided
that, any delay in complying with the requirements of this clause (a) will only
limit the Indemnifying Party’s obligation to the extent of the prejudice caused
to the Indemnifying Party by such delay, (b) permitting the Indemnifying Party
to assume full responsibility to investigate, prepare for and defend against any
such Loss and/or Third Party Claim, (c) providing reasonable assistance to the
Indemnifying Party, at the Indemnifying Party’s expense, in the investigation
of, preparation for and defense of any Loss and/or Third Party Claim, and (d)
not compromising or settling such Loss and/or Third Party Claim without the
Indemnifying Party’s written consent, such consent not to be unreasonably
withheld or delayed.

11.4      Separate Defense of Claims. In the event that the Parties cannot agree
as to the application of Sections 11.1 and/or 11.2 to any particular Loss, the
Parties may conduct separate defenses of such Loss. Each Party further reserves
the right to claim indemnity from the other in accordance with Sections 11.1
and/or 11.2 upon resolution of the underlying claim, notwithstanding the
provisions of Section 11.3(b).

11.5      Insurance.  Each Party shall maintain commercially reasonable levels
of insurance or other adequate and commercially reasonable forms of protection
or self-insurance to satisfy its indemnification obligations under this
Agreement.  Each Party shall provide the other Party with written notice at
least [**] prior to the cancellation, non-renewal or material change in such
insurance or self-insurance which would materially adversely affect the rights
of the other Party hereunder.  The maintenance of any insurance shall not
constitute any limit or restriction on damages available to a Party under this
Agreement.

11.6      LIMITATION OF LIABILITY.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING LOST
PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT AND/OR SUCH PARTY’S
PERFORMANCE HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES AND REGARDLESS OF THE CAUSE OF ACTION (WHETHER IN CONTRACT, TORT, BREACH
OF WARRANTY OR OTHERWISE).  NOTHING IN THIS SECTION 11.6 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER SECTIONS
11.1 OR 11.2 IN RELATION TO, OR DAMAGES





Page 32 of 40

--------------------------------------------------------------------------------

 



AVAILABLE FOR, BREACHES OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9 OR FOR A
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

ARTICLE 12

TERM AND TERMINATION

12.1      Term.  This Agreement shall be effective as of the Effective Date and,
unless earlier terminated pursuant to Sections 12.2, 12.3 or 12.4 or any other
termination right expressly stated in this Agreement, shall continue in effect
until completion of the Combined Therapy Clinical Trial by all centers
participating in the Combined Therapy Clinical Trial, delivery of all Study
Data, including all completed case report forms, all final analyses and all
final clinical study reports contemplated by the Combined Therapy Clinical Trial
to both Parties, and the completion of any statistical analyses and bioanalyses
contemplated by the Protocol or otherwise agreed to by the Parties to be
conducted under this Agreement (the “Term”).

12.2      Termination for Material Breach.

(a)         Notice and Cure Period.  If a Party (the “Breaching Party”) is in
material breach of its obligations under this Agreement, the other Party (the
“Non-Breaching Party”) shall have the right to give the Breaching Party notice
specifying the nature of such material breach.  The Breaching Party shall have a
period of [**] after receipt of such notice to cure such material breach (the
“Cure Period”) in a manner reasonably acceptable to the Non-Breaching
Party.  For the avoidance of doubt, this provision is not intended to restrict
in any way either Party’s right to notify the other Party of any other breach or
to demand the cure of any other breach.

(b)         Termination Right.  The Non-Breaching Party shall have the right to
terminate this Agreement, upon written notice, in the event that the Breaching
Party has not cured such material breach within the Cure Period, provided,
however, that if such breach is capable of cure but cannot be cured within the
Cure Period, and the Breaching Party commences actions to cure such material
breach within the Cure Period and thereafter diligently continue such actions,
the Breaching Party shall have an additional [**] to cure such breach.  If a
Party contests such termination pursuant to the dispute resolution procedures
under Section 13.3, such termination shall not be effective until a conclusion
of the dispute resolution procedures in Section 13.3, as applicable, resulting
in a determination that there has been a material breach that was not cured
within the Cure Period (which Cure Period shall be tolled for the period from
notice of such dispute until resolution of such dispute pursuant to Section 13.3
or abandonment of such dispute by the disputing Party).

12.3      Termination for Bankruptcy.  Either Party may terminate this Agreement
if, at any time, the other Party shall file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of such other Party or of such other
Party’s assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed or stayed within [**] after the filing
thereof, or if the other Party will propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors.

12.4      Termination due to Material Safety Issue; Clinical Hold.

(a)         Either Party shall have the right to terminate this Agreement
immediately (after meeting and discussing with the other Party in good faith as
described in the following sentence) upon written notice if it deems it
necessary to protect the safety, health or welfare of subjects enrolled in the





Page 33 of 40

--------------------------------------------------------------------------------

 



Combined Therapy Clinical Trial due to the existence of a Material Safety
Issue.  In the event of a termination due to a Material Safety Issue, prior to
the terminating Party providing written notice, each Party’s safety committee
shall, to the extent practicable, meet and discuss in good faith the safety
concerns raised by the terminating Party and consider in good faith the input,
questions and advice of the non-terminating Party, but should any dispute arise
in such discussion, the dispute resolution processes set forth in Section 13.3
shall not apply to such dispute and the terminating Party shall have the right
to issue such notice and such termination shall take effect without the Parties
first following the procedures set forth in Section 13.3.

(b)         If a Clinical Hold with respect to either the BMS Study Drug or the
Recipient Study Drug should arise at any time after the Effective Date, the
Parties will meet and discuss the basis for the Clinical Hold, how long the
Clinical Hold is expected to last, and how they might address the issue that
caused the clinical hold.  If, after [**] of discussions following the Clinical
Hold, either Party reasonably concludes that the issue adversely impacts the
Combined Therapy Clinical Trial and is not solvable or that unacceptable and
material additional costs/delays have been and/or will continue to be incurred
in the conduct of the Combined Therapy Clinical Trial, then such Party may
immediately terminate this Agreement.

12.5      Effect of Termination. Upon expiration or termination of this
Agreement, (a) the licenses granted to the Recipient to conduct the Combined
Therapy Clinical Trial in Section 3.1 (and any sublicenses granted under Section
3.2) shall terminate, and (b) the Parties shall use reasonable efforts to wind
down activities under this Agreement in a reasonable manner and avoid incurring
any additional expenditures or non-cancellable obligations; provided that, in
the case of termination pursuant to Section 12.4, the Recipient may continue to
dose subjects enrolled in the Combined Therapy Clinical Trial through completion
of the Protocol if dosing is required by the applicable Regulatory
Authority(ies) and/or Applicable Law.  Any such wind-down activities will
include the return to BMS, or destruction, of all BMS Study Drug provided to the
Recipient and not consumed in the Combined Therapy Clinical Trial, except in the
event that the Recipient terminates this Agreement pursuant to Section 12.2 or
12.3, in which case the Recipient shall continue to have the right to use any
BMS Study Drug provided to Recipient for the conduct of the Combined Therapy
Clinical Trial.

12.6      Survival.  The following Articles and Sections of this Agreement and
all definitions relating thereto shall survive any expiration or termination of
this Agreement for any reason: Section 2.1(b), Section 2.4, Section 4.5,
Sections 5.1(e)-(h), Section 5.1(j), Section 5.1(k), Section 5.1(o), Article 6
(“Intellectual Property”), Article 7 (“Costs and Expenses), Article 8 (“Records
and Study Data”), Article 9 (“Confidentiality”); Article 10 (“Representations
and Warranties”), Article 11 (“Indemnification”), Section 12.5 (“Effect of
Termination”), Section 12.6 (“Survival”), Section 13.1 (“Entire Agreement”),
Section 13.2 (“Governing Law”), Section 13.3 (“Dispute Resolution”), Section
13.4 (“Injunctive Relief”), Section 13.6 (“Notices”), Section 13.7 (“No Waiver,
Modifications”), Section 13.8 (“No Strict Construction”), Section 13.9
(“Independent Contractor”), Section 13.10 (“Assignment, Licenses”), Section
13.11 (“Headings”), Section 13.13 (“Severability”), Section 13.15 (“No Benefit
to Third Parties”), and Section 13.16 (“Construction”).

ARTICLE 13

MISCELLANEOUS

13.1      Entire Agreement. The Parties acknowledge that this Agreement shall
govern all activities of the Parties with respect to the Combined Therapy
Clinical Trial from the Effective Date forward.  This Agreement, including the
Exhibits hereto and together with the Supply and Quality Documentation, sets
forth the complete, final and exclusive agreement between the Parties concerning
the subject matter hereof





Page 34 of 40

--------------------------------------------------------------------------------

 



and supersedes all prior agreements and understandings between the Parties with
respect to such subject matter.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties with respect to such subject matter other than as
are set forth in this Agreement.  All Exhibits attached hereto are incorporated
herein as part of this Agreement.

13.2      Governing Law.  This Agreement shall be governed and construed in
accordance with the internal laws of the State of Delaware, USA, excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction.

13.3      Dispute Resolution.

(a)         The Parties’ Designated Clinical Contacts (for clinical and
regulatory matters) and the Parties Designated Supply Contacts (for supply
matters) shall attempt in good faith to resolve any dispute or concern that
either Party may bring to the other Party’s attention.

(b)         In the event of any dispute, controversy or claim arising out of,
relating to or in connection with any provision of this Agreement (each a
“Dispute”), other than a Publication Dispute or a dispute as to whether a
Material Safety Issue exists, that cannot be resolved by the applicable
Designated Contacts of each Party, then upon the request of either Party by
written notice, the Parties shall refer such Dispute to the Executive
Officers.  This Agreement shall remain in effect during the pendency of any such
dispute.  In the event that no resolution is made by the Executive Officers (or
their designee) in good faith negotiations within [**] after such referral to
them, then:

(i)         if such Dispute constitutes an Arbitration Matter, such Dispute
shall be resolved through arbitration in accordance with the remainder of this
Section 13.3; provided,  however,  that with respect to any such Dispute that
relates to a matter described in Section 13.4, either Party shall have the right
to seek an injunction or other equitable relief without waiting for the
expiration of such [**]-period

(ii)       if such Dispute constitutes a Publication Dispute, the specific
dispute resolution processes contained in Section 9.6(b) will apply;

(iii)      if such Dispute regards the supply, quality or compliance with
specifications of the Recipient Study Drug, the Dispute will be resolved by the
Recipient; provided that (A) the Recipient shall have no authority to amend,
change or waive compliance with this Agreement, which matters may be approved
only by the written consent of both Parties, (B) all determinations made by the
Recipient shall be consistent with the terms of this Agreement, and (C) any
disputes relating to the supply, quality or compliance with specifications of
the BMS Study Drug shall be the responsibility of BMS.

(c)         If a Dispute that constitutes an Arbitration Matter remains
unresolved after escalation to the Executive Officers as described above, either
Party may refer the matter to arbitration as described herein. Any arbitration
under this Agreement shall be conducted under the auspices of the American
Arbitration Association by a panel of three (3) arbitrators pursuant to that
organization’s Commercial Arbitration Rules then in effects.  The fees and
expenses of the arbitrators shall be borne in equal shares by the Parties. Each
Party shall bear the fees and expenses of its legal representation in the
arbitration. The arbitral tribunal shall not reallocate either the fees and
expenses of the arbitrators or of the Parties’ legal representation. The
arbitration shall be held in New York, New York, USA, which shall be the seat of
the arbitration.  The language of the arbitration shall be English.

13.4      Injunctive Relief.  Notwithstanding anything herein to the contrary, a
Party may seek an injunction or other injunctive relief from any court of
competent jurisdiction in order to prevent immediate and irreparable injury,
loss or damage on a provisional basis.  For the avoidance of doubt, if either
Party (a)





Page 35 of 40

--------------------------------------------------------------------------------

 



discloses Confidential Information of the other Party other than as permitted
under Article 9, (b) uses (in the case of the Recipient) the BMS Study Drug or
BMS Technology or (in the case of BMS) the Recipient Study Drug or Recipient
Technology in any manner other than as expressly permitted under this Agreement
or (c) otherwise is in material breach of this Agreement and such material
breach could cause immediate harm to the value of the Recipient Study Drug (if
BMS is in material breach) or the BMS Study Drug (if the Recipient is in
material breach), the other Party shall have the right to seek an injunction or
other equitable relief precluding the other Party from continuing its activities
related to the Combined Therapy Clinical Trial without waiting for the
conclusion of the dispute resolution procedures under Section 13.3.

13.5      Force Majeure. The Parties shall be excused from the performance of
their obligations under this Agreement (other than the payment of monies owed to
the other Party) to the extent that such performance is prevented by force
majeure and the non-performing Party promptly provides notice of the prevention
to the other Party.  Such excuse shall be continued so long as the condition
constituting force majeure continues and the nonperforming Party takes
reasonable efforts to remove the condition.  For purposes of this Agreement,
force majeure shall mean acts of God, strikes or other concerted acts of
workers, civil disturbances, fires, earthquakes, acts of terrorism, floods,
explosions, riots, war, rebellion, sabotage or failure or default of public
utilities or common carriers or similar conditions beyond the control of the
Parties.

13.6      Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if such notice
is timely and is: (a) mailed by first class certified or registered mail,
postage prepaid, return receipt requested, (b) sent by express delivery service,
or (c) personally delivered.  Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

For the Recipient:              Idera Pharmaceuticals Inc.

505 Eagleview Boulevard, Suite 212

Exton, PA 19425

Attention:  VP, Business Development

With a copy to:                  Idera Pharmaceuticals Inc.

505 Eagleview Boulevard, Suite 212

Exton, PA 19425

Attention:  General Counsel

For BMS:                           Bristol-Myers Squibb Company

Route 206 and Province Line Road

Princeton, NJ 08543-4000

Attention: VP, Business Development

With a copy to:                  Bristol-Myers Squibb Company

Route 206 and Province Line Road

Princeton, NJ 08543-4000

Attention: VP & Assistant General Counsel, Licensing and Business Development

Any such communication shall be deemed to have been received when delivered.  It
is understood and agreed that this Section 13.6 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Agreement.

13.7      No Waiver; Modifications.  It is agreed that no waiver by a Party
hereto of any breach or default of any of the covenants or agreements herein set
forth shall be deemed a waiver as to any subsequent





Page 36 of 40

--------------------------------------------------------------------------------

 



and/or similar breach or default.  No amendment, modification, release or
discharge shall be binding upon the Parties unless in writing and duly executed
by authorized representatives of both Parties.

13.8      No Strict Construction.  This Agreement has been prepared jointly and
shall not be strictly construed against either Party. No presumption as to
construction of this Agreement shall apply against either Party with respect to
any ambiguity in the wording of any provision(s) of this Agreement irrespective
of which Party may be deemed to have authored the ambiguous provision(s).

13.9      Independent Contractor.  The Parties are independent contractors of
each other, and the relationship between the Parties shall not constitute a
partnership, joint venture or agency. Neither Party shall be the agent of the
other or have any authority to act for, or on behalf of, the other Party in any
matter.

13.10    Assignment; Licensees.

(a)          Assignment.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, except that a Party may make such an assignment without the other
Party’s consent (i) to an Affiliate, (ii) to a Third Party that merges with,
consolidates with or acquires substantially all of the assets or voting control
of the assigning Party or (iii) to a Third Party that acquires all the rights of
the assigning Party to the Recipient Study Drug, in the case of the Recipient,
or the BMS Study Drug, in the case of BMS. If assigned or transferred to an
Affiliate, the assigning/transferring Party shall remain jointly and severally
responsible and liable with the assignee/transferee Affiliate for the assigned
rights and/or obligations.  If assigned to a Third Party, any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other Party, expressly assume performance of such rights and/or
obligations.  Any assignment or attempted assignment by any Party in violation
of the terms of this Section 13.10(a) shall be null and void and of no legal
effect.

(b)          Licensees.  If a Party grants a third party a license (other than a
license solely to make a product for a Party to develop and commercialize its
Single Agent Compound on a worldwide basis or in any geographic region and/or
for all purposes or a limited field, (a “Licensee”), such Party will obtain the
Licensee’s agreement to abide by the terms of this Agreement in the same manner
as the licensing Party.

13.11    Headings.  The captions to the several Sections and Articles hereof are
not a part of this Agreement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation.

13.12    Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.  This Agreement may
be executed by facsimile or electronic (e.g., pdf) signatures and such
signatures shall be deemed to bind each Party hereto as if they were original
signature.

13.13    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of a Party under this Agreement will not be materially and adversely
affected thereby, (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.

13.14    Further Assurance. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or





Page 37 of 40

--------------------------------------------------------------------------------

 



as the other Party may reasonably request in order to perfect any license,
assignment or other transfer or any properties or rights under, or pursuant, to
this Agreement.

13.15    No Benefit to Third Parties.  The representations, warranties and
agreements set forth in this Agreement are for the sole benefit of the Parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other parties.

13.16    Construction.

(a)          General.  Except as otherwise explicitly specified to the contrary,
(i) references to a Section, Article or Exhibit means a Section or Article of,
or Exhibit to, this Agreement and all subsections thereof, unless another
agreement is specified, (ii) references to a particular statute or regulation
include all rules and regulations promulgated thereunder and any successor
statute, rules or regulations then in effect, in each case including the
then-current amendments thereto, (iii) words in the singular or plural form
include the plural and singular form, respectively, (iv) the terms “including,”
“include(s),” “such as,” and “for example” used in this Agreement mean including
the generality of any description preceding such term and will be deemed to be
followed by “without limitation”, (v) the words “hereof,” “herein,” “hereunder,”
“hereby” and derivative or similar words refer to this Agreement, (vi) “or” is
used in the conjunctive (“and/or”) unless the context requires otherwise, (vii)
“will” and “shall” are synonyms, and (viii) days means calendar days.  No
presumption as to construction of this Agreement shall apply against either
Party with respect to any ambiguity in the wording of any provision(s) of this
Agreement irrespective of which Party may be deemed to have authored the
ambiguous provision(s).

(b)          No Response.  Except as expressly set forth in this Agreement,
where a provision of this Agreement provides for a Party to respond within a
designated period following written notice from the other Party, and if such
Party fails to respond, then the failure to respond shall not be deemed to
create or imply: (i) that the non-responding Party agrees or disagrees with the
proposed action to be taken by the other Party, (ii) any amendment, change or
waiver of the terms of this Agreement, or (iii) any consent that an action
proposed to be taken may be taken if it conflicts with the terms of this
Agreement and/or waiver of any rights it may have to seek remedies at law or in
equity for breach of this Agreement as a result of the action taken.

[Signature page follows]





Page 38 of 40

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused this Agreement to be executed by their duly authorized representatives as
of the Effective Date.

 

 

 

 

 

Idera Pharmaceuticals, Inc.

   

Bristol-Myers Squibb Company

 

 

 

By:

/s/ Vincent Milano

 

By:

/s/ Fouad Namouni

 

 

 

 

 

Name:

Vincent Milano

 

Name:

Fouad Namouni

 

 

 

 

 

Title:

CEO

 

Title:

SVP Head of Oncology Development

 

 

 

 

 

Date:

5/18/2018

 

Date:

5/17/2018

 





Page 39 of 40

--------------------------------------------------------------------------------

 



Exhibit Index

Attached:

Appendix A:      Draft Protocol

 

 

 



Page 40 of 40

--------------------------------------------------------------------------------

 



APPENDIX A

PROTOCOL

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

A total of 82 pages were omitted. [**].

 

 

 

--------------------------------------------------------------------------------